Exhibit 10.1


 
EXECUTION COPY
WELLS
FARGO










TERM LOAN AGREEMENT




Dated as of December 2, 2013




by and among


PUBLIC STORAGE,
          as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.5.,
        as Lenders,


WELLS FARGO SECURITIES, LLC
        as sole Lead Arranger and
        sole Bookrunner,
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
        as Administrative Agent,








 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Article I. Definitions
1
 
 
Section 1.1.  Definitions.
1
 
Section 1.2.  General; References to San Francisco Time.
22
Article II. Credit Facilities
22
 
Section 2.1.  Loans.
22
 
Section 2.2.  [Intentionally Omitted].
23
 
Section 2.3.  [Intentionally Omitted].
23
 
Section 2.4.  [Intentionally Omitted].
23
 
Section 2.5.  Rates and Payment of Interest on Loans.
23
 
Section 2.6.  Number of Interest Periods.
24
 
Section 2.7.  Repayment of Loans.
24
 
Section 2.8.  Optional Prepayments.
24
 
Section 2.9.  Late Charges.
24
 
Section 2.10.  Continuation.
25
 
Section 2.11.  Conversion.
25
 
Section 2.12.  Notes.
26
Article III. Payments, Fees and Other General Provisions
26
 
Section 3.1.  Payments.
26
 
Section 3.2.  Pro Rata Treatment.
26
 
Section 3.3.  Sharing of Payments, Etc.
27
 
Section 3.4.  Several Obligations.
27
 
Section 3.5.  Minimum Amounts.
27
 
Section 3.6.  Fees.
27
 
Section 3.7.  Computations.
28
 
Section 3.8.  Usury.
28
 
Section 3.9.  Statements of Account.
28
 
Section 3.10.  Defaulting Lenders.
28
 
Section 3.11.  Taxes.
30
Article IV.  [Intentionally omitted].
31
Article V. Yield Protection, Etc.
31
 
Section 5.1.  Additional Costs; Capital Adequacy.
31
 
Section 5.2.  Suspension of LIBOR Loans.
32
 
Section 5.3.  Illegality.
33
 
Section 5.4.  Compensation.
33
 
Section 5.5.  Treatment of Affected Loans.
33
 
Section 5.6.  Affected Lenders.
34
 
Section 5.7.  Change of Lending Office.
35
 
Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.
35

 
 
 
- i -

--------------------------------------------------------------------------------

 
 
Article VI. Conditions Precedent
35
 
Section 6.1.  Initial Conditions Precedent.
35
 
Section 6.2.  Conditions Precedent to Making of Loans.
37
Article VII. Representations and Warranties
38
 
Section 7.1.  Representations and Warranties.
38
 
Section 7.2.  Survival of Representations and Warranties, Etc.
43
Article VIII. Affirmative Covenants
44
 
Section 8.1.  Preservation of Existence and Similar Matters.
44
 
Section 8.2.  Compliance with Applicable Law.
44
 
Section 8.3.  Maintenance of Property.
44
 
Section 8.4.  Conduct of Business.
44
 
Section 8.5.  Insurance.
44
 
Section 8.6.  Payment of Taxes and Claims.
45
 
Section 8.7.  Books and Records; Inspections.
45
 
Section 8.8.  Use of Proceeds.
45
 
Section 8.9.  Environmental Matters.
46
 
Section 8.10.  Further Assurances.
46
 
Section 8.11.  [Intentionally Omitted].
46
 
Section 8.12.  REIT Status.
46
 
Section 8.13.  Exchange Listing.
46
 
Section 8.14.  Guarantors; Release of Guarantors.
47
Article IX. Information
48
 
Section 9.1.  Quarterly Financial Statements.
49
 
Section 9.2.  Year-End Statements.
49
 
Section 9.3.  Compliance Certificate.
49
 
Section 9.4.  Other Information.
50
Article X. Negative Covenants
51
 
Section 10.1.  Financial Covenants.
52
 
Section 10.2.  Indebtedness.
54
 
Section 10.3.  [Intentionally Omitted].
54
 
Section 10.4.  Restrictions on Intercompany Transfers.
54
 
Section 10.5.  Merger, Consolidation, Sales of Assets, Acquisitions and Other
Arrangements.
55
 
Section 10.6.  Plans.
56
 
Section 10.7.  Fiscal Year.
56
 
Section 10.8.  Modifications of Organizational Documents; Material Contracts.
56
 
Section 10.9.  Transactions with Affiliates.
56
 Article XI. Default
57
 
Section 11.1.  Events of Default.
57
 
Section 11.2.  Remedies Upon Event of Default.
60

 
 
 
- ii -

--------------------------------------------------------------------------------

 
 

 
Section 11.3.  [Intentionally Omitted].
60
 
Section 11.4.  Marshaling; Payments Set Aside.
60
 
Section 11.5.  Allocation of Proceeds.
61
 
Section 11.6.  [Intentionally Omitted].
61
 
Section 11.7.  Performance by Agent.
61
 
Section 11.8.  Rights Cumulative.
62
Article XII. The Agent
62
 
Section 12.1.  Authorization and Action.
62
 
Section 12.2.  Agent’s Reliance, Etc.
63
 
Section 12.3.  Notice of Defaults.
63
 
Section 12.4.  Wells Fargo as Lender.
63
 
Section 12.5.  Approvals of Lenders.
64
 
Section 12.6.  Lender Credit Decision, Etc.
64
 
Section 12.7.  Indemnification of Agent.
65
 
Section 12.8.  Successor Agent.
66
 
Section 12.9.  Titled Agents.
66
 
Section 12.10.  Approvals and Other Actions by Lenders.
66
Article XIII. Miscellaneous
67
 
Section 13.1.  Notices.
67
 
Section 13.2.  Expenses.
68
 
Section 13.3.  Setoff.
69
 
Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.
69
 
Section 13.5.  Successors and Assigns.
70
 
Section 13.6.  Amendments.
73
 
Section 13.7.  Nonliability of Agent and Lenders.
74
 
Section 13.8.  Confidentiality.
75
 
Section 13.9.  Indemnification.
75
 
Section 13.10.  Termination; Survival.
77
 
Section 13.11.  Severability of Provisions.
77
 
Section 13.12.  GOVERNING LAW.
77
 
Section 13.13.  Counterparts.
77
 
Section 13.14.  Obligations with Respect to Loan Parties.
78
 
Section 13.15.  Marshaling; Payments Set Aside.
78
 
Section 13.16.  Independence of Covenants.
78
 
Section 13.17.  Limitation of Liability.
78
 
Section 13.18.  Entire Agreement.
78
 
Section 13.19.  Construction.
79
 
Section 13.20.  Electronic Document Delivery.
79
 
Section 13.21.  Patriot Act.
80



SCHEDULE 1.1
List of Loan Parties
SCHEDULE 7.1(b)
Ownership Structure
SCHEDULE 7.1(g)
Existing Indebtedness
SCHEDULE 10.4
Restrictions on Intercompany Transfers

 
 
 
- iii -

--------------------------------------------------------------------------------

 
 
SCHEDULE 10.9
Transactions with Affiliates





EXHIBIT A
Form of Assignment and Acceptance Agreement
EXHIBIT B
Form of Guaranty
EXHIBIT C
Form of Notice of Borrowing
EXHIBIT D
Form of Notice of Continuation
EXHIBIT E
Form of Notice of Conversion
EXHIBIT F
[Reserved]
EXHIBIT G
[Reserved]
EXHIBIT H
[Reserved]
EXHIBIT I
Form of Note
EXHIBIT J
Form of Compliance Certificate


 
- iv -

--------------------------------------------------------------------------------

 
 
           THIS TERM LOAN AGREEMENT dated as of December 2, 2013, by and among
PUBLIC STORAGE, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), each of the financial institutions initially
a signatory hereto together with their assignees pursuant to Section 13.5.(d),
WELLS FARGO SECURITIES, LLC, as the sole Lead Arranger and sole Bookrunner (in
such capacities, the “Lead Arranger”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent.


WHEREAS, the Lenders desire to make available to the Borrower term loans in an
aggregate amount of $700,000,000, on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article I. Definitions
 
 
Section 1.1.  Definitions.

 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 5.1.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Agent in the form delivered by the Agent to
the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 5.6.


“Affiliate” means any Person (other than the Agent or any Lender) directly or
indirectly controlling, controlled by, or under common control with, the
Borrower.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or
otherwise.  The Affiliates of a Person shall include any officer or director of
such Person. In no event shall the Agent or any Lender be deemed to be an
Affiliate of the Borrower.


“Agent” means Wells Fargo Bank, National Association, as contractual
representative for the Lenders under the terms of this Agreement, and any of its
successors.


“Agreement Date” means the date as of which this Agreement is dated.
 
 
 
 

--------------------------------------------------------------------------------

 

 
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.


“Applicable Margin” means the percentage set forth below corresponding to the
ratio of Total Indebtedness to Gross Asset Value as determined in accordance
with Section 10.1.(a):


 
Level
 
Ratio of Total Indebtedness to Gross Asset Value
 
Applicable Margin
1
Less than or equal to 0.10 to 1.00
0.900%
2
Greater than 0.10 to 1.00 but less than or equal to 0.20 to 1.00
0.950%
3
Greater than 0.20 to 1.00 but less than or equal to 0.25 to 1.00
1.000%
4
Greater than 0.25 to 1.00 but less than or equal to 0.35 to 1.00
1.100%
5
Greater than 0.35 to 1.00 but less than or equal to 0.45 to 1.00
1.300%
6
Greater than 0.45 to 1.00
1.500%



The Applicable Margin for Loans shall be determined by the Agent from time to
time, based on the ratio of Total Indebtedness to Gross Asset Value as set forth
in the Compliance Certificate most recently delivered by the Borrower pursuant
to Section 9.3.  Any adjustment to the Applicable Margin shall be effective as
of the first day of the calendar month immediately following the month during
which the Borrower delivers to the Agent the applicable Compliance Certificate
pursuant to Section 9.3.  If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3. and such failure to deliver continues for
more than 15 days after it was due to have been delivered, the Applicable Margin
shall equal the percentages corresponding to Level 6 until the second Business
Day following delivery of the required Compliance Certificate.  Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Agent first determines the Applicable Margin for Loans as set
forth above, the Applicable Margin shall be determined based on
Level 1.  Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth in this definition.  The provisions of this definition shall be
subject to Section 2.5.(c).


“Assignee” has the meaning given that term in Section 13.5.(d).


“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one percent (1.0%).
 
 
 
2

--------------------------------------------------------------------------------

 


“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in San Francisco, California or New York, New York are authorized or
required to close, and (b) if such day relates to a LIBOR Loan any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be calendar days.


“Capitalized EBITDA” means, with respect to a Person and as of a given date,
(a) such Person’s EBITDA for the two fiscal quarters most recently ended times
(b) 2 and divided by (c) 7.75%.  In determining Capitalized EBITDA, EBITDA
attributable to real estate properties either acquired or disposed of by such
Person during such two fiscal quarters shall be disregarded; provided, however,
EBITDA attributable to real estate properties acquired by the Borrower or any of
its Subsidiaries during the two immediately preceding fiscal quarters may, at
the Borrower’s option, be included in determinations of the Capitalized EBITDA
of the Borrower.


“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.


“Capital Markets Indebtedness” means any Indebtedness consisting of bonds,
debentures, notes or similar debt securities issued in (a) a public offering
registered under the Securities Act or (b) a private placement to institutional
investors (that are not Affiliates of the Borrower) that is resold in accordance
with Rule 144A or Regulation S of the Securities Act, whether or not it includes
registration rights entitling the holders of such debt securities to
registration thereof with the SEC.  For the avoidance of doubt, the term
“Capital Markets Indebtedness” shall not be construed to include any
Indebtedness issued to institutional investors in a direct placement of such
Indebtedness that is not resold by an intermediary (it being understood that,
without limiting the foregoing, a financing that is distributed to not more than
ten Persons (provided that multiple managed accounts and affiliates of any such
Persons shall be treated as one Person for the purposes of this definition)
shall not be deemed to be underwritten), or any Indebtedness under this
Agreement, the Credit Agreement, commercial bank or similar Indebtedness,
Capitalized Lease Obligation or recourse transfer of any financial asset or any
other type of Indebtedness incurred in a manner not customarily viewed as a
“securities offering”.
 
 
 
3

--------------------------------------------------------------------------------

 


“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year after the date of acquisition
thereof, (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, maturing within  90 days after the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from S&P and Moody’s (or, if at any time either of the foregoing
shall not be rating such obligations, then from such other nationally recognized
rating services acceptable to the Agent) and not listed for possible down-grade
in Credit Watch published by S&P; (c) commercial paper, other than commercial
paper issued by any Loan Party or any of their respective Affiliates, maturing
no more than 90 days after the date of creation thereof and, at the time of
acquisition, having a rating of at least A-2 or P-2 from either S&P or Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations,
then the highest rating from such other nationally recognized rating services
acceptable to the Agent); (d) domestic certificates of deposit, time deposits
and bankers’ acceptances which mature within one year after the date of
acquisition thereof; and (e)  overnight securities, repurchase agreements, or
reverse repurchase agreements secured by any of the foregoing types of
securities or debt instruments issued, in each case, by (i) any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or Canada having combined capital and surplus of not
less than $250,000,000 or (ii) any Lender.


           “Change of Control” means the occurrence of any of the following
events: (a) the Borrower is merged or consolidated with or into another Person
with the effect that the common stockholders of Borrower immediately prior to
such merger or consolidation hold less than seventy-five percent (75%) of the
ordinary voting power of the outstanding securities of the survivor of such
merger or the Person resulting from such consolidation; (b) during any period of
12 consecutive months ending after the Agreement Date, individuals who at the
beginning of any such 12-month period constituted the Board of Directors of the
Borrower (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Borrower was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office; or (c) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) other than any Excluded Shareholder, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person will be deemed to have “beneficial ownership” of all securities that
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 25.0% of the total voting power of the then outstanding voting stock of the
Borrower.
 
 
4

--------------------------------------------------------------------------------

 

 
“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1.in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount”.


“Compliance Certificate” has the meaning given that term in Section 9.3.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.


“Credit Agreement” means that certain Credit Agreement dated as of March 21,
2012, among the Borrower, the financial institutions party thereto and their
assignees, as lenders, and the Agent.


“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loans to (b) the
aggregate unpaid principal amount of all Loans; provided, however, that if at
the time of determination all Loans have been paid in full, the “Credit
Percentage” of each Lender shall be the Credit Percentage of such Lender in
effect immediately prior to such payment in full.


“Credit Rating” means the lowest rating or implied rating assigned and published
by a Rating Agency to each series of rated senior unsecured long term
indebtedness of the Borrower.


“Debtor Relief Laws” means the Bankruptcy Code of 1978, as amended, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.10.(f), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be funded by it within 2
Business Days of the date such Loan was required to be funded hereunder unless
such Lender notifies the Agent and the Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within 2 Business Days of the date when due,
(b) has notified the Borrower or the Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or (c) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed
 
 
5

--------------------------------------------------------------------------------

 
 
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (c) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.10.(f)) upon delivery of written notice of such determination to the
Borrower and each Lender.


“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).


“Designated Account” means a deposit account of the Borrower maintained with the
Agent and that the Borrower, in a written notice purportedly signed by two of
the Borrower’s corporate officers, one of which must be the chief executive
officer, the chief financial officer or the controller, designates to the Agent
as the “Designated Account”.
 
 
6

--------------------------------------------------------------------------------

 


“Development Property” means a Property currently under development on which the
improvements have not been completed, or a Property where development has been
completed as evidenced by a certificate of occupancy for the entire Property for
the 30 month period following the issuance of such certificate of occupancy
(provided that Borrower may at its option elect to remove a Property from the
category of Development Properties prior to the completion of the 30 month
period, but any such Property may not be reclassified as a Development
Property).  The term “Development Property” shall include real property of the
type described in the immediately preceding sentence to be (but not yet)
acquired by the Borrower, any Subsidiary or any Unconsolidated Affiliate upon
completion of construction pursuant to a contract in which the seller of such
real property is required to develop or renovate prior to, and as a condition
precedent to, such acquisition.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to any Person for any period and without
duplication: (a) net earnings (loss) of such Person for such period (including
equity in net earnings or net loss of Unconsolidated Affiliates) excluding the
impact of the following amounts with respect to any Person and the
Unconsolidated Affiliates (but only to the extent included in determining net
earnings (loss) for such period): (i) depreciation and amortization expense and
other non-cash charges of such Person for such period; (ii) interest expense of
such Person for such period; (iii) income tax expense of such Person in respect
of such period; (iv) extraordinary and nonrecurring gains and losses of such
Person for such period, including without limitation, gains and losses from the
sale of assets, write-offs and forgiveness of debt; and (v) minority interests
and distributions to holders of Preferred Stock; minus (b) the Reserve for
Replacements.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1.(a) shall have
been fulfilled or waived in writing by the Agent.


“Eligible Assignee” means any Person who is: (i) currently a Lender; (ii) a
commercial bank, trust company, insurance company, investment bank or pension
fund organized under the laws of the United States of America, or any state
thereof, or the District of Columbia, and having total assets in excess of
$5,000,000,000; or (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (“OECD”), or a political subdivision of any such country, and having
total assets in excess of $10,000,000,000, provided that such bank is acting
through a branch or agency located in the United States of America.  If such
Person is not currently a Lender, such Person’s senior unsecured long term
indebtedness must be rated BBB or higher by S&P, Baa2 or higher by Moody’s, or
the equivalent or higher of either such rating by another Rating Agency
acceptable to the Agent.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple by the Borrower or a
Wholly Owned Subsidiary and is located in a State of the United States of
America or in the District of Columbia; provided, that if a Subsidiary does not
meet the definition of “Wholly Owned Subsidiary” solely because such Subsidiary
has issued partnership interests that are or will be convertible at the
 
 
7

--------------------------------------------------------------------------------

 
 
option of the holder of such partnership interest into the Equity Interests or
Preferred Stock of the Borrower, such Subsidiary shall be considered a “Wholly
Owned Subsidiary” for purposes of this clause (a);  (b) regardless of whether
such Property is owned by the Borrower or a Subsidiary, the Borrower has the
right directly, or indirectly through a Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Property as security for Indebtedness of the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Property; (c) neither such Property, nor if such Property is owned by a
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien other than Permitted Liens or (ii) any
Negative Pledge; and (d) the Borrower has obtained a “Phase I” environmental
assessment or other appropriate environmental assessment with respect to such
Property, and such assessment does not indicate the existence of any condition
that has, or could reasonably be expected to have, a materially adverse effect
on the condition, fair market value or net operating income of such
Property.  For purposes of this definition, an agreement that conditions the
ability of the Borrower or a Subsidiary to (x) create Liens on a Property as
security for Indebtedness of the Borrower or a Subsidiary or (y) sell, transfer
or otherwise dispose of such Property, in each case, upon the maintenance or
satisfaction of one or more specified ratios but that does not generally
prohibit the creation of Liens or the sale, transfer or disposition of Property,
shall not constitute a prohibition against the creation of Liens, the sale,
transfer or disposition of Property or a Negative Pledge.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.
 
 
8

--------------------------------------------------------------------------------

 
 


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with all rules and regulations issued thereunder.


“Excluded Shareholder” means (a) any Hughes Family Member and (b) any Person
eligible to file a statement on Schedule 13G pursuant to Rule 13d-1(b)(1) of the
Exchange Act.


“Excluded Subsidiary” means any Subsidiary holding title to assets that are
collateral for any Secured Indebtedness of such Subsidiary.


“Excluded Taxes” has the meaning given to that term in Section 3.11.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.


“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness), plus (c) the aggregate
of all dividends or distributions paid or accrued by such Person on any
Preferred Stock during such period.
 
 
9

--------------------------------------------------------------------------------

 


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.


“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Capitalized EBITDA of the Borrower and its Subsidiaries determined on a
consolidated basis, excluding Capitalized EBITDA attributable to Development
Properties, plus (b) all cash and cash equivalents (excluding tenant deposits
and other cash and cash equivalents the disposition of which is restricted) of
the Borrower and its Subsidiaries at such time, plus (c) the current book value
of Development Properties and all land held for development; provided, however,
any land which is not appropriately entitled or zoned to permit the use of such
Property as a self-storage facility shall only be included at 50% of book value,
plus (d) with respect to each Unconsolidated Affiliate of the Borrower, the
Borrower’s respective Ownership Share of (i) the Capitalized EBITDA of each such
Unconsolidated Affiliate and (ii) the current book values of all real property
of each such Unconsolidated Affiliate upon which construction is in progress,
plus (e) at the Borrower’s option, the purchase price paid by the Borrower or
any Subsidiary (less any amounts paid to the Borrower or such Subsidiary as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
in connection with other similar arrangements, and without regard to allocations
of property purchase prices pursuant to Statement of Financial Accounting
Standards No. 141 or other provisions of GAAP) for any Property acquired by the
Borrower or such Subsidiary during the immediately preceding four consecutive
fiscal quarters of the Borrower, plus (f) the contractual purchase price of
Properties of the Borrower and its Subsidiaries subject to purchase obligations,
repurchase obligations, forward commitments and unfunded obligations to the
extent such obligations and commitments are included in determinations of Total
Liabilities of the Borrower, plus (g) the value (determined in accordance with
GAAP) of all promissory notes payable solely to the Borrower or any of its
Subsidiaries (excluding any such note where (i) the obligor is more than 30 days
past due with respect to any payment obligation or is the subject of a
bankruptcy proceeding or other proceeding, event or condition of the types
referred to in Section 11.1.(e) or (f)
 
 
10

--------------------------------------------------------------------------------

 
 
or (ii) the obligor is an Affiliate of the Borrower (other than PS Business
Parks, Inc. or PS Business Parks, L.P., so long as any such note issued by
either PS Business Parks, Inc. or PS Business Parks, L.P. matures within six
months of issuance)), plus (h) the value (determined in accordance with GAAP) of
all marketable securities owned by the Borrower and its Subsidiaries, and all
other assets of the Borrower and its Subsidiaries (excluding assets classified
as intangible under GAAP).  No more than 10.0% of the Gross Asset Value may be
attributable to the aggregate of the following (x) the current book value of
land held for development and (y) the value attributable to the assets
referenced in clauses (g) and (h) above.
 
 
“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 6.1.(a) and, if applicable, Section 8.14. and substantially
in the form of Exhibit B.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.


“Hughes Family Member” means any of the following: (a) B. Wayne Hughes, his
spouse, his children (natural or adopted) and the children (natural or adopted)
of his children; or (b) any foundation, trust, partnership, corporation or other
Person controlled by any of the individuals referred to in clause (a).
 
 
11

--------------------------------------------------------------------------------

 
 


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off Balance Sheet Liabilities of such Person;
(f) net obligations under any Derivative Contract in an amount equal to the
Derivatives Termination Value thereof; and (g) all Indebtedness of other Persons
which (i) such Person has Guaranteed or is otherwise recourse to such Person or
(ii) is secured by a Lien on any property of such Person.


“Intellectual Property” has the meaning given that term in Section 7.1.(s).


“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance Guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a) such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person (other than any such interest expense paid or payable by
Unconsolidated Affiliates to such Person).


“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan, and ending on the numerically corresponding day
in the first, second, third or sixth calendar month thereafter, as the Borrower
may select in a Notice of Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (i) if any Interest Period for a Loan
would otherwise end after the Termination Date, such Interest Period shall end
on the Termination Date; and (ii) each Interest Period that would otherwise end
on a day which is not a Business Day shall end on the next succeeding Business
Day (or, if such next succeeding Business Day falls in the next succeeding
calendar month, on the next preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
 
12

--------------------------------------------------------------------------------

 
 


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.   Any commitment to make an
Investment in any other Person, and any option of another Person to require an
Investment in such Person, shall constitute an Investment.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount or value of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender in such Lender’s Administrative Questionnaire or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on the date that is two Business Days prior to the
first day of such Interest Period and having a maturity equal to such Interest
Period by (ii) a percentage equal to 1 minus the stated maximum rate (stated as
a decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America).  Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.


“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in Dollars at approximately 9:00 a.m. Pacific time for such day (or if
such day is not a Business Day, the immediately preceding Business Day).  The
LIBOR Market Index Rate shall be determined on a daily basis.
 
 
 
13

--------------------------------------------------------------------------------

 


“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
UCC or its equivalent in any jurisdiction; and (d) any agreement by such Person
to grant, give or otherwise convey any of the foregoing.


“Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.


“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations.  Schedule 1.1. sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Agent under any of
the Loan Documents or (e) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith.


“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.


“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $2,500,000.


“Material Subsidiary” means any Subsidiary to which $200,000,000 or more of
Gross Asset Value is attributable on an individual basis.


“Moody’s” means Moody’s Investors Service, Inc.
 
 
 
14

--------------------------------------------------------------------------------

 


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person.


“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person.


“Net Operating Income” means, for any Property and for a given period, the sum
(without duplication) of (a) rents and other revenues earned in the ordinary
course from such Property (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid or accrued related to the ownership,
operation or maintenance of such Property, including but not limited to, taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower and its Subsidiaries and any property management fees) minus (c) the
Reserve for Replacements for such Property for such period minus (d) the actual
property management fee, if any, paid during such period with respect to such
Property.


“Non-Guarantor Entity” means: (a) any Subsidiary that is not required to become
a party to the Guaranty under either Section 8.14.(a), as applicable, or that
has not become a party to the Guaranty under Section 8.14.(b); (b) any
Unconsolidated Affiliate of the Borrower; and (c) any other Affiliate of the
Borrower in which the Borrower holds an Investment.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability in a form reasonably acceptable
to the Agent) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness.


“Note” has the meaning given that term in Section 2.12.


“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Loans.
 
 
 
15

--------------------------------------------------------------------------------

 


“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b)  all
other indebtedness, liabilities, obligations, covenants and duties of the
Borrower or any of the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent pursuant to binding leases as
to which no default exists to (b) the aggregate net rentable square footage of
such Property.


“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease or
(ii) does not (and is not required to pursuant to GAAP) appear as a liability on
the balance sheet of such Person.


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(l), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.


“Participant” has the meaning given that term in Section 13.5.(c).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
 
 
 
16

--------------------------------------------------------------------------------

 


“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 8.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; (d) the rights of tenants under
leases or subleases not interfering with the ordinary conduct of business of
such Person and (e) Liens in favor of the Agent for the benefit of the Lenders.


“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation, a rate per annum equal to four percent (4.0%) plus the Base Rate as
in effect from time to time plus the Applicable Margin.


“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other equity interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other equity interest in, such
Person in respect of the payment of dividends or distributions, or distribution
of assets upon liquidation or both.


“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) for use as storage facility either as a
mini-warehouse or combination mini-warehouse and central warehouse for container
storage.


“Rating Agency” means S&P, Moody’s or Fitch, Inc.  Other nationally recognized
securities rating agencies selected by the Borrower shall be “Rating Agencies”
only upon written approval by the Agent.


“Recourse Indebtedness” means with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.
 
 
 
17

--------------------------------------------------------------------------------

 


“Refinancing Indebtedness” means with respect to any particular outstanding
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness the proceeds of
which are used to refinance, renew or extend such Refinanced Indebtedness;
provided that (i) the amount of such refinancing, renewing or extending
Indebtedness does not exceed the outstanding amount of the Refinanced
Indebtedness, (ii) the final maturity date and remaining weighted average life
thereof shall not be prior to or shorter than that of the Refinanced
Indebtedness, (iii) the terms relating to collateral (if any) are substantially
identical to, or less favorable to the lenders providing such refinancing,
renewing or extending Indebtedness than the terms relating to collateral (if
any) governing the Refinanced Indebtedness and the interest rate applicable to
any such refinancing, renewing or extending Indebtedness does not in the good
faith determination of the Borrower (which determination shall be conclusive)
exceed the interest rates then prevailing in the applicable market for similar
Indebtedness for Persons of similar credit quality and (iv) such refinancing,
renewing or extending Indebtedness shall not constitute an obligation of any
Subsidiary that shall not have been an obligor in respect of such Refinanced
Indebtedness, and shall not constitute an obligation of the Borrower if the
Borrower shall not have been an obligor in respect of such Refinanced
Indebtedness and, in each case, shall constitute an obligation of such
Subsidiary or of the Borrower only to the extent of their obligations in respect
of such Refinanced Indebtedness.


“Register” has the meaning given that term in Section 13.5.(e).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital
adequacy.  Notwithstanding anything herein to the contrary: (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Requisite Lenders” means, as of any date, Lenders (which must include the
Lender then acting as Agent) holding at least 51% of the principal amount of the
aggregate outstanding Loans; provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and (b) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders.
 
 
 
18

--------------------------------------------------------------------------------

 


“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate net rentable square footage of
all completed space of such Property times (b) $0.35 times (c) the number of
days such Property was operated in such period divided by (d) 365.  If the term
Reserve for Replacements is used without reference to any specific Property,
then it shall be determined on an aggregate basis with respect to all Properties
and a proportionate share of all real property of all Unconsolidated Affiliates.


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other equity
interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other equity
interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt; provided
that any payment of regularly scheduled interest or principal made as and when
due on Subordinated Debt the payment of which is not then prohibited by the
terms of subordination of such Subordinated Debt shall not constitute a
Restricted Payment; and (d) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Borrower or any of its Subsidiaries now or
hereafter outstanding.


“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any property plus
(b) such Person’s Ownership Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans and the other Obligations in a manner satisfactory to the Agent in its
sole and absolute discretion.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the Board of Directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
 
 
 
19

--------------------------------------------------------------------------------

 


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 10.0% of total assets (exclusive of depreciation) at such time of the
Borrower and its Subsidiaries determined on a consolidated basis.


“Taxes” has the meaning given to that term in Section 3.11.


“Termination Date” means December 2, 2014.


“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate such that
the Property is achieving breakeven or positive operating cash flow, including
without limitation, all amounts budgeted with respect to all of the
following:  (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions; and (f) other hard and soft costs associated with the development
or redevelopment of such Property.  With respect to any Property to be developed
in more than one phase, the Total Budgeted Cost shall exclude budgeted costs
(other than costs relating to acquisition of land and related improvements) to
the extent relating to any phase for which (i) construction has not yet
commenced and (ii) a binding construction contract has not been entered into by
the Borrower, any Subsidiary or any Unconsolidated Affiliate, as the case may
be.


“Total Indebtedness” means, without duplication, (a) Total Liabilities of the
Borrower and its Subsidiaries on a consolidated basis minus (b) (i) all accounts
payable and accrued expenses of the Borrower and its Subsidiaries and
(ii) obligations in respect of preferred partnership units or other preferred
Equity Interest issued by any Subsidiary (excluding obligations in respect of
any such preferred Equity Interests beneficially owned by the Borrower or any
Subsidiary).


“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on
the balance sheet of such Person as of such date, and in any event shall include
(without duplication): (a) all Indebtedness of such Person (whether or not
Nonrecourse Indebtedness and whether or not secured by a Lien), including
without limitation, Capitalized Lease Obligations; (b) all accounts payable and
accrued expenses of such Person; (c) all purchase and repurchase obligations and
forward commitments of such Person to the extent such obligations or commitments
are evidenced by a binding purchase agreement (forward commitments shall include
without limitation (i) forward equity commitments and (ii) commitments to
purchase any real property under development, redevelopment or renovation);
(d) all unfunded obligations of such Person; (e) all lease obligations of such
Person (including ground leases) to the extent required under GAAP to be
classified as a liability on the balance sheet of such Person; (f) all
contingent obligations of such Person including, without limitation, all
Guarantees of Indebtedness by such Person; (g) all liabilities of any
Unconsolidated Affiliate of such Person, which liabilities such Person has
Guaranteed or is otherwise obligated on a recourse basis; (h) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person, including Nonrecourse Indebtedness of such Person (but excluding
Indebtedness of such Unconsolidated Affiliate owing to such Person); and (i) in
the case of the Borrower, obligations in respect of preferred partnership units
or other preferred Equity Interest issued by any Subsidiary (excluding
obligations in respect of any such preferred Equity Interests beneficially owned
by the Borrower or any Subsidiary).  For purposes of clauses (c) and (d) of this
definition, the amount of Total Liabilities of a Person at any given time in
respect of (x) a contract to purchase or otherwise acquire unimproved or
 
 
 
20

--------------------------------------------------------------------------------

 
 
developed real property shall be equal to the total purchase price payable by
such Person under the contract if, at such time, the seller of such real
property would be entitled to specifically enforce the contract against such
Person, and (y) a contract relating to the acquisition of real property which
the seller is required to develop or renovate prior to, and as a condition
precedent to, such acquisition, shall equal the maximum amount reasonably
estimated to be payable by such Person under the contract assuming performance
by the seller of its obligations under the contract, which amount shall include,
without limitation, any amounts payable after consummation of such acquisition
which may be based on certain performance levels or other related criteria.


“Transfer” has the meaning given that term in Section 10.5.


“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” shall mean, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.


“Unencumbered NOI” means, for any period, the aggregate Net Operating Income for
such period of all Eligible Properties.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
 
 
 
21

--------------------------------------------------------------------------------

 


“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In the case of the Borrower, the term “Wholly Owned Subsidiary” shall
also include any Subsidiary of the Borrower (a) of which the Borrower owns or
controls, directly, or indirectly through one or more other Subsidiaries, at
least 95% of the equity securities or other ownership interests of such
Subsidiary and (b) the remaining the equity securities or other ownership
interests of such Subsidiary are owned by Hughes Family Members.


 
Section 1.2.  General; References to San Francisco Time.

 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to San Francisco,
California time.


Article II. Credit Facilities
 
 
Section 2.1.  Loans.

 
(a)           Making of Loans.  Subject to the terms and conditions set forth in
this Agreement, on the Effective Date, each Lender severally and not jointly
agrees to make a Loan to the Borrower in the principal amount equal to the
amount of such Lender’s Commitment.  Upon such funding of its Loan on the
Effective Date, such Lender’s Commitment shall terminate.
 
 
 
22

--------------------------------------------------------------------------------

 


(b)           Request for Loans.  Not later than 4:00 p.m. on the Effective
Date, the Borrower shall deliver to the Agent a Notice of Borrowing requesting
that the Lenders make the Loans pursuant to Section 2.1.(a) on the Effective
Date and specifying the aggregate principal amount of Loans to be borrowed, the
Type of the Loans, and if such Loans are to be LIBOR Loans, the initial Interest
Period for such Loans.  Such Notice of Borrowing shall be irrevocable once given
and binding on the Borrower.


(c)           Disbursements of Loan Proceeds.  Promptly after receipt of the
Notice of Borrowing under the immediately preceding subsection (b), the Agent
shall notify each Lender of the proposed borrowing.  Each Lender shall deposit
an amount equal to the Loan to be made by such Lender pursuant to
Section 2.1.(a) to the Borrower with the Agent, in immediately available funds
not later than 11:00 a.m. on the Effective Date.  Subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Agent
will make the proceeds of such borrowing available to the Borrower no later than
12:00 noon on the date specified by the Borrower in such Notice of Borrowing by
depositing such proceeds in the applicable Designated Account.


 
Section 2.2.  [Intentionally Omitted].

 
 
Section 2.3.  [Intentionally Omitted].

 
 
Section 2.4.  [Intentionally Omitted].

 
 
Section 2.5.  Rates and Payment of Interest on Loans.

 
(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of the Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:


(i)           during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and


(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.


Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).


(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) in the case of
Base Rate Loans, monthly in arrears on the first day of each month, (ii) in the
case of a LIBOR Loan, on the last day of each Interest Period therefor and, if
such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, and (iii) for all Loans, (A) on
the
 
 
23

--------------------------------------------------------------------------------

 
 
Termination Date and (B) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise).  Interest payable at the Post-Default Rate shall be payable from
time to time on demand.  All determinations by the Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.


(c)           Borrower Information Used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by the Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Agent, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information.  The Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Agent, for the account of
each Lender, within 5 Business Days of receipt of such written notice.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Agent’s or any Lender’s other rights under this Agreement.


 
Section 2.6.  Number of Interest Periods.

 
There may be no more than 8 different Interest Periods with respect to LIBOR
Loans outstanding at the same time.


 
Section 2.7.  Repayment of Loans.

 
The Borrower shall repay the aggregate outstanding principal balance of, and
accrued but unpaid interest on, all Loans in full on the Termination Date.


Section 2.8.  Optional Prepayments.
 
Subject to Section 5.4., the Borrower may prepay any Loan at any time without
premium or penalty.  The Borrower shall give the Agent at least 1 Business Day
prior written notice of the prepayment of any Loan.


 
Section 2.9.  Late Charges.

 
If the Borrower fails to pay any interest payable under this Agreement on or
prior to the expiration of 10 days after such interest first becomes due and
payable, the Borrower shall pay to the Agent for the benefit of the
 
 
24

--------------------------------------------------------------------------------

 
 
Lenders a late charge equal to four percent (4.0%) of the amount of such unpaid
interest payment. The Borrower acknowledges and agrees that an accurate
determination of the Lenders’ damages as a result of the Borrower’s failure to
pay interest as and when due hereunder is not reasonably practicable, and the
late charge provided for herein is a reasonable estimate of the amount of
additional cost and the value of the loss of use of funds that will be suffered
by the Lenders if an interest payment is not paid when due.


 
Section 2.10.  Continuation.

 
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 10:00 a.m. on the third Business
Day prior to the date of any such Continuation of LIBOR Loans.  Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
form of communication in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loan and portion
thereof subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Agent shall
notify each Lender by telecopy, electronic mail or other similar form of
transmission of the proposed Continuation.  If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
failure of the Borrower to comply with Section 2.11.


 
Section 2.11.  Conversion.

 
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided that any Conversion of Base Rate Loans into LIBOR
Loans shall be conditioned on the absence of any Default or Event of
Default.  Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on,
and only on, the last day of an Interest Period for such LIBOR Loan and, upon
Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued
interest to the date of Conversion on the principal amount so Converted.  Each
such Notice of Conversion shall be given not later than 10:00 a.m. (i) one
Business Day prior to the date of any proposed Conversion into Base Rate Loans,
and (ii) three Business Days prior to the date of any proposed Conversion into
LIBOR Loans.  Promptly after receipt of a Notice of Conversion, the Agent shall
notify each Lender by telecopy, electronic mail or other similar form of
transmission of the proposed Conversion.  Subject to the restrictions specified
above, each Notice of Conversion shall be by telecopy in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into, and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan.  Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.
 
 
 
25

--------------------------------------------------------------------------------

 


 
Section 2.12.  Notes.

 
The Loan made by each Lender shall, in addition to this Agreement, also be
evidenced by a promissory note of the Borrower substantially in the form of
Exhibit I (each a “Note”), payable to the order of such Lender and duly
completed.


Article III. Payments, Fees and Other General Provisions
 
 
Section 3.1.  Payments.

 
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except to the
extent otherwise provided herein, all payments of principal, interest and other
amounts to be paid by the Borrower under this Agreement or any other Loan
Document shall be paid in Dollars, in immediately available funds.  The Borrower
shall make each payment of any amount due under this Agreement not later than
11:00 a.m. on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day).  The Borrower shall, at the time of making each
payment under this Agreement or any Note, specify to the Agent the amounts
payable by the Borrower hereunder to which such payment is to be applied.  Each
payment received by the Agent for the account of a Lender under this Agreement
or any Note of such Lender shall be paid to such Lender, by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Agent from time to time, for the account of such Lender at
the applicable Lending Office of such Lender.  If the Agent fails to pay such
amount to a Lender within 1 Business Day of receipt thereof by the Agent, the
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for the period of such
extension.


Section 3.2.  Pro Rata Treatment.
 
Except to the extent otherwise provided herein: (a) the making of the Loans
under Section 2.1.(a) shall be made by the Lenders pro rata according to the
amount of their respective Commitments; (b) each payment or prepayment of
principal of the Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on the Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; and (d) the Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 5.5.) shall be
made pro rata among the Lenders according to the principal amounts of their
respective Loans and the then current Interest Period for each Lender’s portion
of each Loan of such Type shall be coterminous.
 
 
 
26

--------------------------------------------------------------------------------

 


 
Section 3.3.  Sharing of Payments, Etc.

 
If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower or any other Loan Party to a Lender not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders pro rata in accordance with Section 3.2. or
Section 11.5., as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, pay such amounts to the other
Lenders and make such other adjustments from time to time as shall be equitable,
so that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.5.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.


 
Section 3.4.  Several Obligations.

 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


 
Section 3.5.  Minimum Amounts.

 
(a)           Borrowings.  Base Rate Loans and LIBOR Loans shall be in an
aggregate minimum amount of $5,000,000.


(b)           Prepayments.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $100,000, or if less, the entire outstanding balance
of Loans.


 
Section 3.6.  Fees.

 
(a)           [Intentionally Omitted].


(b)           [Intentionally Omitted].
 
 
 
27

--------------------------------------------------------------------------------

 


(c)           Fees.  The Borrower agrees to pay all fees of the Agent and the
Lenders as may be agreed to in writing from time to time between the Borrower
and the Agent or any Lenders, as the case may be.


 
Section 3.7.  Computations.

 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.


 
Section 3.8.  Usury.

 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith.  It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.  The parties hereto hereby
agree and stipulate that the only charge imposed upon the Borrower for the use
of money in connection with this Agreement is and shall be the interest
specifically described in subsections (i) and (ii) of
Section 2.5.(a).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Agent or any Lender to third parties or for damages incurred by the Agent or any
Lender, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money.  All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.


 
Section 3.9.  Statements of Account.

 
The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error.  The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.


 
Section 3.10.  Defaulting Lenders.

 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
 
 
 
28

--------------------------------------------------------------------------------

 


(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.


(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article XI. or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 13.3. shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of the Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; third, to the payment of any
amounts owing to the  Agent or the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Agent against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(c)           [Intentionally Omitted].


(d)           [Intentionally Omitted].


(e)           [Intentionally Omitted].


(f)           Defaulting Lender Cure.  If the Borrower and the Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.


(g)           [Intentionally Omitted].


(h)           [Intentionally Omitted].
 
 
 
29

--------------------------------------------------------------------------------

 

 
 
Section 3.11.  Taxes.

 
(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings
(including backup withholding) or other charges of any nature whatsoever imposed
by any taxing authority, but excluding (i) franchise taxes, (ii) any taxes that
would not be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to this Agreement
or any other Loan Document), (iii)  any taxes imposed on or measured by any
Lender’s assets, net income, receipts or branch profits, (iv) any U.S. federal
withholding taxes resulting from Applicable Law in effect on the date on which a
Lender becomes a party hereto (other than pursuant to an assignment request by
the Borrower under Section 5.6.) or designates a new Lending Office, except in
each case to the extent that amounts with respect to such taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it designated a new Lending Office,
and (v) any taxes imposed under FATCA or as a result of the failure of a Lender
or the Agent to comply with FATCA (such non-excluded items being collectively
called “Taxes”, and such excluded items being collectively called “Excluded
Taxes”).  If any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:


(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;


(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and


(iii)           pay to the Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Agent or such
Lender will equal the full amount that the Agent or such Lender would have
received had no such withholding or deduction been required.


A Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.   If
reasonably requested by the Borrower or the Agent, a Lender shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.


(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may
 
 
30

--------------------------------------------------------------------------------

 
 
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.


(c)           Tax Forms.  Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Internal Revenue
Code.  Each Lender shall (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower and (y) obtain such extensions of the
time for filing, and renew such forms and certifications thereof as may be
reasonably requested by the Borrower or the Agent.  The Borrower shall not be
required to pay any amount pursuant to the second sentence of subsection (a)
above to any Lender or Participant that is organized under the laws of a
jurisdiction outside of the United States of America or the Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection.


Article IV.  [Intentionally omitted].
 
Article V. Yield Protection, Etc.
 
 
Section 5.1.  Additional Costs; Capital Adequacy.

 
(a)           Additional Costs.  The Borrower shall promptly pay to the Agent
for the account of a Lender from time to time such amounts as such Lender may
reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it determines are attributable to its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans (such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), resulting from any Regulatory Change
that:  (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans (other than Excluded Taxes, and without duplication of Taxes governed
by Section 3.11.); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (excluding Regulation D of the Board of Governors of the
Federal Reserve System or other similar reserve requirement applicable to any
other category of liabilities or category of extensions of credit or other
assets by reference to which the interest rate on LIBOR
 
 
31

--------------------------------------------------------------------------------

 
 
Loans is determined to the extent utilized when determining LIBOR for such Loan)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Lender, or any commitment of such Lender; or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy).


(b)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to Continue, or to Convert any other Type of Loans
into, LIBOR Loans shall be suspended until such Regulatory Change ceases to be
in effect (in which case the provisions of Section 5.5. shall apply).


(c)           [Intentionally Omitted].


(d)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder; provided,
further, that the Borrower shall not be required to compensate a Lender or the
Agent pursuant to this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or Agent, as
the case may be, notifies the Borrower of the event entitling the Agent or
Lender to compensation giving rise to such increased costs or reductions, and of
such Lender’s or Agent’s intention to claim compensation thereof (except that,
if such event giving rise to such increased cots or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof). The Agent or such Lender agrees to
furnish to the Borrower a certificate setting forth the basis and amount of each
request by the Agent or such Lender for compensation under this Section.  Absent
manifest error, determinations by the Agent or any Lender of the effect of any
Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith.


 
Section 5.2.  Suspension of LIBOR Loans.

 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining LIBOR for such
Interest Period; or
 
 
 
32

--------------------------------------------------------------------------------

 


(b)           the Agent reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to the
Lenders of maintaining LIBOR Loans for such Interest Period;


then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or Convert such Loan
into a Base Rate Loan.


 
Section 5.3.  Illegality.

 
Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to maintain LIBOR Loans hereunder, then
such Lender shall promptly notify the Borrower thereof (with a copy to the
Agent) and such Lender’s obligation to Continue, or to Convert Loans of any
other Type into, LIBOR Loans shall be suspended until such time as such Lender
may again maintain LIBOR Loans (in which case the provisions of Section 5.5.
shall be applicable).


 
Section 5.4.  Compensation.

 
The Borrower shall pay to the Agent for the account of a Lender, upon the
request of such Lender through the Agent, such amount or amounts as Agent shall
reasonably determine in its sole discretion to be sufficient to compensate such
Lender for any yield-maintenance loss, cost or expense that the Agent determines
is attributable to:  (a) any payment or prepayment (whether mandatory or
optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or (b) any failure by
the Borrower for any reason (including, without limitation, the failure of any
of the applicable conditions precedent specified in Article VI. to be satisfied)
to borrow a LIBOR Loan from such Lender on the date for such borrowing, or to
Convert a Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date
of such Conversion or Continuation.  Upon the Borrower’s request, the Agent
shall provide the Borrower with a statement setting forth in reasonable detail
the basis for requesting such compensation and the method for determining the
amount thereof.  Any such statement shall be conclusive absent manifest error,
provided that such determinations are made on a reasonable basis and in good
faith.


 
Section 5.5.  Treatment of Affected Loans.

 
If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1.(b), 5.2. or 5.3., then
such Lender’s LIBOR Loans shall be automatically Converted into Base Rate Loans
on the last day(s) of the then current Interest Period(s) for LIBOR Loans (or,
in the case of a Conversion required by Section 5.1.(b) or 5.3., on such earlier
date as such Lender may specify to the Borrower with a copy to the Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1., 5.2. or 5.3. that gave rise to such
Conversion no longer exist:
 
 
 
33

--------------------------------------------------------------------------------

 


(i)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and


(ii)           any portion of such Lender’s Loan that would otherwise be
Continued by such Lender as a LIBOR Loan shall be Continued instead as a Base
Rate Loan, and any Base Rate Loan of such Lender that would otherwise be
Converted into a LIBOR Loan shall remain as a Base Rate Loan.


If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with the respective
unpaid principal amount of the Loan held by such Lender.


 
Section 5.6.  Affected Lenders.

 
If (a) a Lender requests compensation pursuant to Section 3.11. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.1.(b) or 5.3. but the obligation of the Requisite Lenders
shall not have been suspended under such Sections or (c) a Lender does not vote
in favor of any amendment, modification or waiver to this Agreement which,
pursuant to Section 12.10. requires the vote of all of the Lenders, and the
Requisite Lenders shall have voted in favor of such amendment, modification or
waiver, then, so long as there does not then exist any Default or Event of
Default, the Borrower may either (i) demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Loan to an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(d) for a purchase price equal to the principal balance of the Loan
then owing to the Affected Lender plus any accrued but unpaid interest thereon
and accrued but unpaid fees owing to the Affected Lender, or (ii) pay to the
Affected Lender the principal balance of the Loan then owing to the Affected
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees
owing to the Affected Lender or any other amount as may be mutually agreed upon
by such Affected Lender and Eligible Assignee, whereupon the Affected Lender
shall no longer be a party hereto or have any rights or obligations hereunder or
under any of the other Loan Documents.  Each of the Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Agent, such
Affected Lender nor any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and
 
 
34

--------------------------------------------------------------------------------

 
 
expenses and at no cost or expense to the Agent, the Affected Lender or any of
the other Lenders; provided, however, the Borrower shall not be obligated to
reimburse or otherwise pay an Affected Lender’s administrative or legal costs
incurred as a result of the Borrower’s exercise of its rights under this
Section.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.11. or 5.1.


 
Section 5.7.  Change of Lending Office.

 
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.11., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


 
Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.

 
Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.
 
 
Article VI. Conditions Precedent
 
 
Section 6.1.  Initial Conditions Precedent.

 
The obligation of the Lenders to make the Loans is subject to the following
conditions precedent:


(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:


(i)           counterparts of this Agreement executed by each of the parties
hereto;


(ii)           Notes executed by the Borrower, payable to each Lender;


(iii)           a Guaranty executed by each of the Borrower’s Subsidiaries
initially required to be a party thereto pursuant to Section 8.14;


(iv)           an opinion of Steven M. Glick, Senior Vice President, Chief Legal
Officer and Corporate Secretary of the Borrower and the other Loan Parties
regarding such matters as the Agent may request, and addressed to the Agent and
the Lenders, and an opinion of an outside law firm that is counsel to the
Borrower and the other Loan Parties regarding such matters as the Agent may
request, and addressed to the Agent and the Lenders;
 
 
 
35

--------------------------------------------------------------------------------

 


(v)           a copy of the articles of incorporation of the Borrower certified
by the Secretary or Assistant Secretary of the Borrower;


(vi)           a certificate of good standing (or certificate of similar
meaning) with respect to the Borrower issued as of a recent date by the
Secretary of State of the State of formation of the Borrower;


(vii)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party, and in the case of
the Borrower, authorized to execute and deliver on behalf of the Borrower the
Notice of Borrowing, Notices of Conversion, and Notices of Continuation;


(viii)           copies certified by the Secretary or Assistant Secretary of
each Loan Party (or other individual performing similar functions) of (i) the
by-laws of such Person, in the case of a corporation, or other comparable
document in the case of any other form of legal entity and (ii) all corporate
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which it is a party;


(ix)           a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ended September 30, 2013;


(x)           all tax forms and other documents required to be provided by a
Lender under Section 3.11.;


(xi)           the Notice of Borrowing required under Section 2.1.;


(xii)           a notice from the Borrower to the Agent identifying the initial
Designated Account, such notice to satisfy the requirements set forth in the
definition of “Designated Account” in Section 1.1.; and


(xiii)           such other documents and instruments as the Agent, or any
Lender through the Agent, may reasonably request; and


(b)           In the good faith judgment of the Agent:


(i)           There shall not have occurred or become known to the Agent or the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;
 
 
 
36

--------------------------------------------------------------------------------

 


(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;


(iii)           The Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and


(iv)           There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.


 
Section 6.2.  Conditions Precedent to Making of Loans.

 
In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1., the obligation of the Lenders to make the Loans is subject to the
further condition precedent that: (a) no Default or Event of Default shall exist
as of the date of the making of the Loans or would exist immediately after
giving effect thereto; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of the making of such Loan with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder.  In addition, the Borrower shall be deemed to
have represented to the Agent and the Lender at the time the Loans are made that
all conditions to the making of such Loans contained in this Section have been
satisfied.  Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a confirmation by such Lender to the
Agent and the other Lenders that insofar as such Lender is concerned the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 6.1. and 6.2.
 
 
 
37

--------------------------------------------------------------------------------

 




Article VII. Representations and Warranties
 
 
Section 7.1.  Representations and Warranties.

 
In order to induce the Agent and each Lender to enter into this Agreement and to
make the Loans, the Borrower represents and warrants as of the Agreement Date
and the Effective Date to the Agent and each Lender as follows:


(a)           Organization; Power; Qualification.  Each of the Loan Parties and
the other Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.


(b)           Ownership Structure.  Part I of Schedule 7.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Borrower,
setting forth for each such Subsidiary, (i) the type of legal entity which such
Subsidiary is and (ii) the jurisdiction of organization of such
Subsidiary.  Part II of Schedule 7.1.(b) correctly sets forth, as of the
Agreement Date, all Unconsolidated Affiliates of the Borrower, including the
correct legal name of such Person, the type of legal entity which each such
Person is, and the jurisdiction of organization of such Person.


(c)           Authorization of Agreement, Notes, Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow hereunder.  The Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby.  The Loan Documents to which the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein may be limited by equitable
principles generally.


(d)           Compliance of Agreement, Etc. with Laws.  The execution, delivery
and performance of this Agreement and the other Loan Documents to which the
Borrower or any other Loan Party is a party in accordance with their respective
terms and the borrowings hereunder do not and will not, by the passage of time,
the giving of notice, or both:  (i) require any Governmental Approval or violate
any Applicable Law (including all Environmental Laws) relating to the Borrower
or any other Loan Party; (ii) conflict with, result in a breach of or constitute
a default under the Borrower’s articles of incorporation or bylaws, or any
resolution adopted by the Borrower’s Board of Directors in
 
 
38

--------------------------------------------------------------------------------

 
 
connection with the designation of any series of Preferred Stock of the
Borrower, or the organizational documents of any other Loan Party,
(iii) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iv) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party other than in favor of the Agent for the benefit of the
Lenders.


(e)           Compliance with Law; Governmental Approvals.  The Borrower, each
other Loan Party and each other Subsidiary is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.


(f)           Title to Properties.  Each of the Borrower and the other Loan
Parties and all other Subsidiaries has good, marketable and legal title to, or a
valid leasehold interest in, its respective material assets subject only to
Permitted Liens or other Liens not prohibited under any Loan Document.


(g)           Existing Indebtedness.  Schedule 7.1.(g) is, as of September 30,
2013, a complete and correct listing of any Indebtedness of the Borrower, its
Subsidiaries and all of its Unconsolidated Affiliates having an outstanding
principal balance of $5,000,000 or more.


(h)           [Intentionally Omitted].


(i)           Litigation.  Except as disclosed in writing to the Agent and the
Lenders or as disclosed in the Borrower’s periodic filings with the SEC, there
are no actions, suits or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Borrower, any other Loan
Party, any other Subsidiary or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which could reasonably be expected to have a Material Adverse
Effect.  There are no strikes, slow downs, work stoppages or walkouts or other
labor disputes in progress or threatened relating to the Borrower, any other
Loan Party or any other Subsidiary which could reasonably be expected to have a
Material Adverse Effect.


(j)           Taxes.  All federal, material state and other material tax returns
of the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other material taxes, assessments and other governmental charges or levies upon
the Borrower, each other Loan Party and each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 8.6.  As of the Agreement Date, except as would not reasonably be
expected to have a Material Adverse Effect, none of the United States income tax
returns of the Borrower, any other Loan Party or any other Subsidiary is under
audit.  All charges, accruals and reserves on the books of the Borrower and each
of its Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP in all material respects.
 
 
 
39

--------------------------------------------------------------------------------

 


(k)           Financial Statements.  The Borrower has furnished to each Lender
(or publicly filed with the Securities and Exchange Commission) copies of
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
for the fiscal years ended December 31, 2011 and December 31, 2012 and the
related consolidated statements of operations, stockholders’ equity and cash
flow for the fiscal years ended on such dates, with the opinion thereon of Ernst
& Young LLP and (ii) the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal quarter ended September 30, 2012, and the
related unaudited consolidated statements of operations, stockholders’ equity
and cash flow for the period of three fiscal quarters ended on such date.  Such
balance sheets and statements (including in each case related schedules and
notes) present fairly, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit adjustments)
in conformity with GAAP.  Neither the Borrower nor any of its Subsidiaries has
on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said financial statements.


(l)           No Material Adverse Change.  Since December 31, 2012, there has
been no material adverse change on the business, assets, liabilities, financial
condition, or results of operations of the Borrower and its Subsidiaries taken
as a whole.  The Borrower is Solvent and the Borrower and the other Loan
Parties, taken as a whole, are Solvent.


(m)           ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan.  No member of the ERISA Group has (i)
sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.


(n)           Absence of Defaults.  None of the Borrower, the other Loan Parties
or the other Subsidiaries is in default under its articles of incorporation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by the Borrower, any other Loan
Party or any other Subsidiary under any agreement (other than this Agreement) or
judgment, decree or order to which any such Person is a party or by which any
such Person or any of its respective properties may be bound where such default
or event of default could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
 
 
40

--------------------------------------------------------------------------------

 


(o)           Environmental Laws.  In the ordinary course of business and from
time to time each of the Loan Parties and the other Subsidiaries conducts
reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, its respective
Properties, in the course of which such Loan Party or such Subsidiary identifies
and evaluates associated liabilities and costs (including, without limitation,
determining whether any capital or operating expenditures are required for
clean-up or closure of properties presently or previously owned, determining
whether any capital or operating expenditures are required to achieve or
maintain compliance in all material respects with Environmental Laws or required
as a condition of any Governmental Approval, any contract, or any related
constraints on operating activities, determining whether any costs or
liabilities exist in connection with off-site disposal of wastes or Hazardous
Materials, and determining whether any actual or potential liabilities to third
parties, including employees, and any related costs and expenses exist).  Each
of the Loan Parties and the other Subsidiaries is in compliance with all
applicable Environmental Laws and has obtained all Governmental Approvals which
are required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
foregoing the failure to obtain or to comply with could be reasonably expected
to have a Material Adverse Effect.  Except for any of the following matters that
could not be reasonably expected to have a Material Adverse Effect, the Borrower
is not aware of, nor has either received notice of, any past or present events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to any Loan Party or any other Subsidiary, may unreasonably
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material.  There is no civil, criminal,
or administrative action, suit, demand, claim, hearing, notice, or demand
letter, notice of violation, investigation, or proceeding pending or, to the
Borrower’s knowledge after due inquiry, threatened, against any Loan Party or
any other Subsidiary relating in any way to Environmental Laws which could be
reasonably expected to have a Material Adverse Effect.


(p)           Investment Company; Etc.  Neither the Borrower, any other Loan
Party, nor any other Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  None of the Borrower, any other Loan Party or
any Material Subsidiary is subject to any other Applicable Law which purports to
prohibit it from consummating the transactions contemplated by this Agreement or
performing its obligations under any Loan Document to which it is a party.


(q)           Margin Stock.  None of the Borrower, any other Loan Party nor any
other Subsidiary is engaged principally in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.
 
 
 
41

--------------------------------------------------------------------------------

 


(r)           Affiliate Transactions.  Except as permitted by Section 10.9.,
none of the Borrower, any other Loan Party nor any other Subsidiary is a party
to or bound by any agreement or arrangement (whether oral or written) with any
Affiliate.


(s)           Intellectual Property.  Except as could not reasonably be expected
to have a Material Adverse Effect:  (i) the Borrower and each Subsidiary owns or
has the right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
used in the conduct of its businesses, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person; (ii) all such Intellectual Property is
fully protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filing or
issuances; and (iii) no claim has been asserted by any Person with respect to
the use of any such Intellectual Property, or challenging or questioning the
validity or effectiveness of any such Intellectual Property.


(t)           Business.  As of the Agreement Date, the principal business
activities of the Borrower and its Subsidiaries are the acquisition,
development, ownership and operation of storage facilities which offer storage
spaces, usually on a month-to-month basis, for personal and business use and
related activities.


(u)           Broker’s Fees.  Except for the various fees payable to the Agent
and the Lenders in connection with the Loan Documents, no broker’s or finder’s
fee, commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Borrower or any
of its Subsidiaries ancillary to the transactions contemplated hereby.


(v)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of any Loan Party or any other Subsidiary constitutes “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder, of any ERISA Plan.  The execution, delivery and
performance of the Loan Documents by the Loan Parties, and the borrowing and
repayment of amounts thereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(w)           [Intentionally Omitted].


(x)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (excluding financial projections)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Borrower, any other Loan Party or any other Subsidiary were, at the time the
same were so furnished, when taken as a whole, complete and correct in all
material respects or, in the case of financial statements, present fairly, in
all material respects, the financial position of the Borrower and its
consolidated subsidiaries as at the date thereof and the results of operations
for such periods (subject, as to interim statements, to changes resulting from
normal year-end
 
 
42

--------------------------------------------------------------------------------

 
 
audit adjustments) in conformity with GAAP.  No fact is known to the Borrower
which has had, or may in the future have (so far as the Borrower can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 7.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders (excluding financial projections or as otherwise agreed) prior
to the Effective Date.  All financial projections have been prepared in good
faith based on assumptions believed by the Borrower to be reasonable at the time
made (it being understood that assumptions as to future results are inherently
subject to uncertainty and contingencies, many of which are beyond the control
of the Borrower, any other Loan Party or any other Subsidiary and that no
assurance can be given that any particular projections will be realized).  No
document furnished or written statement made to the Agent or any Lender in
connection with the negotiation, preparation or execution of this Agreement or
any of the other Loan Documents, at the time the same were so furnished or made,
contains or will contain any untrue statement of a fact material to the
creditworthiness of the Borrower, any other Loan Party or any other Subsidiary
or omits or will omit to state a material fact necessary in order to make the
statements contained therein, when taken as a whole and considered in light of
any such statements previously made or such information previously provided, not
misleading in light of the circumstances under which they were made.
 
(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or, to the knowledge of the Borrower, any other
Affiliate of the Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
(other than immaterial amounts) from investments in or transactions with any
such country, agency, organization or person; and none of the proceeds from the
Loan will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.


 
Section 7.2.  Survival of Representations and Warranties, Etc.

 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Loan Party or
any other Subsidiary to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement.  All representations
and warranties made under this Agreement and the other Loan Documents shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans.
 
 
 
43

--------------------------------------------------------------------------------

 


Article VIII. Affirmative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Borrower shall comply with the
following covenants:


 
Section 8.1.  Preservation of Existence and Similar Matters.

 
Except as otherwise permitted under Section 10.5., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to:  (a) preserve and
maintain its respective existence; (b) preserve and maintain its respective
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization except to the extent the failure to be so
authorized or qualified could not reasonably be expected to have a Material
Adverse Effect.


 
Section 8.2.  Compliance with Applicable Law.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.


 
Section 8.3.  Maintenance of Property.

 
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its material properties, including, but not
limited to, all material Intellectual Property, and maintain in good repair,
working order and condition all material tangible properties, ordinary wear and
tear excepted, and (b) from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to such material
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times in all material respects.


 
Section 8.4.  Conduct of Business.

 
The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t) and not enter into any line of business not otherwise engaged in
by any such Person as of the Agreement Date except (a) for lines of business
incidental or related thereto and (b) other lines of business so long as the
Investment in such lines of business is permitted under Section 10.1.(j).


 
Section 8.5.  Insurance.

 
The Borrower shall, and shall cause each Subsidiary to, maintain insurance with
financially sound and reputable insurance companies against such risks and in
such amounts as is customarily maintained by similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Agent upon request a detailed list, together with copies of all policies of the
insurance then in effect if requested, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
 
44

--------------------------------------------------------------------------------

 
 


 
Section 8.6.  Payment of Taxes and Claims.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any material properties belonging to it, and (b) all lawful and material
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any material properties of such Person; provided, however, that this Section
shall not require the payment or discharge of any such tax, assessment, charge,
levy or claim which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person in accordance with GAAP.


 
Section 8.7.  Books and Records; Inspections.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in all material respects shall be made of all dealings and
transactions in relation to its respective business and activities.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Agent or any Lender to visit and inspect any
of their respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the Borrower’s presence if an Event of Default does not then
exist), all at such reasonable times during business hours and as often as may
reasonably be requested and so long as no Event of Default exists, with
reasonable prior notice and, at any time while an Event of Default exists, all
at the Borrower’s sole cost and expense.


 
Section 8.8.  Use of Proceeds.

 
The Borrower shall use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; and (d) to
provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries, including redemptions or repurchases of Equity Interests of the
Borrower and its Subsidiaries permitted under this Agreement.  The Borrower
shall not, and shall not permit any Subsidiary to, use any part of such proceeds
to purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U of
 
 
45

--------------------------------------------------------------------------------

 
 
 
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock if, in
any such case, such use might result in any of the Loans being consider to be
“purpose credit” directly or indirectly secured by margin stock within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System.


 
Section 8.9.  Environmental Matters.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  If the
Borrower, any other Loan Party or any other Subsidiary shall (a) receive notice
that any violation of any Environmental Law may have been committed or is about
to be committed by such Person, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against any
such Person alleging violations of any Environmental Law or requiring any such
Person to take any action in connection with the release of Hazardous Materials
or (c) receive any notice from a Governmental Authority or private party
alleging that any such Person may be liable or responsible for costs associated
with a response to or cleanup of a release of Hazardous Materials or any damages
caused thereby, and the matters covered by such notices, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, the
Borrower shall provide the Agent with a copy of such notice within 10 days after
the receipt thereof by the Borrower, such other Loan Party or such other
Subsidiary.  The Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.


 
Section 8.10.  Further Assurances.

 
At the Borrower’s cost and expense and upon request of the Agent, the Borrower
shall duly execute and deliver or cause to be duly executed and delivered, to
the Agent such further instruments, documents and certificates, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.


 
Section 8.11.  [Intentionally Omitted].

 
 
Section 8.12.  REIT Status.

 
The Borrower shall maintain its status as a REIT.


 
Section 8.13.  Exchange Listing.

 
The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.
 
 
 
46

--------------------------------------------------------------------------------

 


 
Section 8.14.  Guarantors; Release of Guarantors.

 
(a)           Generally.


(i)           At all times during which neither the Borrower nor any Subsidiary
is obligated in respect of any Capital Markets Indebtedness, the Borrower shall
cause any Subsidiary that is not already a Guarantor and to which any of the
following conditions apply to execute and deliver to the Agent an Accession
Agreement (or if the Guaranty has previously been terminated because all
Guarantors party to it have been released pursuant to subsection (d) below, a
Guaranty), together with the other items required to be delivered under the
subsection (c) below:


(A)           In the case of a Subsidiary, such Subsidiary is both a Material
Subsidiary and a Wholly Owned Subsidiary (other than any Subsidiary not
incorporated under the laws of any state of the United States or District of
Columbia or any Subsidiary primarily engaged in the business of providing
re-insurance in connection with persons who rent storage units from the Borrower
or any of its Subsidiaries); or


(B)           In the case of any Material Subsidiary, such Person shall
Guarantee, or otherwise become obligated in respect of, any Indebtedness of the
Borrower, any other Subsidiary or any other Non-Guarantor Entity.


(ii)           At all times during which the Borrower or any Subsidiary is
obligated in respect of any Capital Markets Indebtedness, the Borrower shall
cause any Subsidiary that is not already a Guarantor and to which any of the
following conditions applies to execute and deliver to the Agent an Accession
Agreement (or if the Guaranty has previously been terminated because all
Guarantors party to it have been released pursuant to subsection (d) below, a
Guaranty), together with the other items required to be delivered under
subsection (c) below:


(A)           such Subsidiary Guarantees, or otherwise becomes obligated in
respect of, any Indebtedness of the Borrower or any other Subsidiary of the
Borrower; or


(B)           such Subsidiary (1) either (x) owns any Eligible Property the Net
Operating Income of which is included in the determination of Unencumbered NOI
or (y) directly or indirectly owns any Equity Interest in a Subsidiary of the
type described in the immediately preceding clause (x) and (2) has incurred,
acquired or suffered to exist any Recourse Indebtedness.


Any such Accession Agreement or Guaranty, as applicable, and the other items
required under subsection (b) below must be delivered to the Agent no later than
the date the Borrower is required to deliver financial statements under
Section 9.1. for the fiscal quarter (or Section 9.2. for the fourth fiscal
quarter) during which any of the above conditions first applies to a Subsidiary
that is not already a Guarantor.
 
 
47

--------------------------------------------------------------------------------

 

 
(b)           Other Guarantors.  The Borrower may, at its option, cause any
other Person that is not already a Guarantor to become a Guarantor by causing
such Person to execute and deliver to the Agent an Accession Agreement (or if
the Guaranty has previously been terminated because all Guarantors party to it
have been released pursuant to subsection (d) below, a Guaranty), together with
the other items required to be delivered under the subsection (c) below.


(c)           Required Deliveries.  Each Accession Agreement or Guaranty
delivered by a Subsidiary under the immediately preceding subsections (a) and
(b) shall be accompanied by each of the following in form and substance
satisfactory to the Agent:


(i)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of such Subsidiary
with respect to each of the officers of such Subsidiary authorized to execute
and deliver the Loan Documents to which such Subsidiary is a party;


(ii)           copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of such Subsidiary of (A) the
certificate or articles of incorporation, articles of organization, certificate
of limited partnership, declaration of trust or other comparable organizational
instrument (if any) of such Subsidiary, (B) the by-laws of such Subsidiary, if a
corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (C) all corporate,
partnership, member or other necessary action taken by such Subsidiary to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party; and


(iii)           such other documents and instruments as the Agent, or any Lender
through the Agent, may reasonably request.


(d)           Release of Guarantor.  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor is not required to be
a party to the Guaranty under the immediately preceding subsection (a) at such
time; and (ii) no Default or Event of Default shall then be in existence or
would occur as a result of such release.  Delivery by the Borrower of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence are true and correct.


Article IX. Information
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:
 
 
48

--------------------------------------------------------------------------------

 
 


 
Section 9.1.  Quarterly Financial Statements.

 
As soon as available and in any event within 50 days after the close of each of
the first, second and third fiscal quarters of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures for the
corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or other corporate officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).  The Borrower’s obligations under this Section may
be satisfied by furnishing the Borrower’s Form 10-Q filed with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor) to
the extent the information required under this Section is contained in the
applicable Form 10-Q.


 
Section 9.2.  Year-End Statements.

 
As soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be certified by (a) the chief financial officer or other
corporate officer of the Borrower, in his or her opinion, to present fairly, in
accordance with GAAP, the financial position of the Borrower and its
Subsidiaries as at the date thereof and the result of operations for such period
and (b) either (i) Ernst & Young LLP or (ii) any other independent certified
public accountants of recognized national standing acceptable to the Requisite
Lenders, whose certificate shall be unqualified and in scope and substance
satisfactory to the Requisite Lenders and who shall have authorized the Borrower
to deliver such financial statements and certification thereof to the Agent and
the Lenders pursuant to this Agreement.  Such financial statements shall be
accompanied by a statement of the accountants which reported on such statements
indicating whether anything has come to their attention to cause them to believe
that any Default or Event of Default existed on the date of such
statements.  The Borrower’s obligations under this Section may be satisfied by
furnishing the Borrower’s Form 10-K filed with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) to the extent
the information required under this Section is contained in the applicable
Form 10-K.


 
Section 9.3.  Compliance Certificate.

 
At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
or other corporate officer of the Borrower (a) setting forth as of the end of
such quarterly accounting period or fiscal year, as the case may be, the
calculations required to establish whether the Borrower was in compliance with
the covenants contained in Section 10.1.; and (b) stating that no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.
 
 
49

--------------------------------------------------------------------------------

 
 


 
Section 9.4.  Other Information.

 
(a)           Credit Rating.  Prompt notice to the Agent of any change in the
Borrower’s Credit Rating;


(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
copies of all reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
the Borrower, any other Loan Party or any other Subsidiary shall file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange;


(c)           Accountants’ Reports. Promptly upon receipt thereof, copies of all
reports, if any, submitted to the Borrower or its Board of Directors by its
independent public accountants including, without limitation, any management
report;


(d)           Reports to Shareholders.  Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;


(e)           [Intentionally omitted].


(f)           Budgets.  No later than November 30th of each calendar year
occurring after the Effective Date, projected balance sheets, income statements
and cash flow budgets (including projected sources and uses of funds) of the
Borrower and its Subsidiaries on a consolidated basis for each quarter of the
next succeeding fiscal year, all itemized in reasonable detail. The foregoing
shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Borrower will be in
compliance with the covenants contained in Sections 10.1. at the end of each
fiscal quarter of the next succeeding fiscal year;


(g)           ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the controller of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take;
 
 
 
50

--------------------------------------------------------------------------------

 


(h)           Governmental Actions.  To the extent the Borrower or any
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower or any Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect;


(i)           Changes in Financial Condition, Etc.  Prompt notice of any change
in the business, assets, liabilities, financial condition, or results of
operations of the Borrower or any Subsidiary which in either event has had or
could reasonably be expected to have a Material Adverse Effect;


(j)           Defaults.  Prompt notice of the occurrence of any Default or Event
of Default or any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by the Borrower, any other Loan Party or any other Subsidiary under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;


(k)           Judgments, Etc.  Prompt notice of any order, judgment or decree in
excess of $50,000,000 having been entered against the Borrower, any other Loan
Party or any other Subsidiary or any of their respective properties or assets;


(l)           Ownership Share Calculation.  Promptly upon the request of the
Agent, evidence of the Borrower’s calculation of the Ownership Share with
respect to a Subsidiary or an Unconsolidated Affiliate, such evidence to be in
form and detail satisfactory to the Agent; and


(m)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Borrower or any of its Subsidiaries as the Agent or any Lender may request
and which is reasonably available to the Borrower or any such Subsidiary.


Article X. Negative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall comply with the
following covenants:
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
 
Section 10.1.  Financial Covenants.

 
(a)           Ratio of Total Indebtedness to Gross Asset Value.  The Borrower
shall not permit the ratio of (i) Total Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis to (ii) Gross Asset Value, at
the end of any fiscal quarter to exceed 0.55 to 1.00 at any time.


(b)           [Intentionally Omitted].


            (c)           [Intentionally Omitted].


(d)           Ratio of EBITDA to Fixed Charges.  The Borrower shall not permit
the ratio of (i) EBITDA of the Borrower and its Subsidiaries determined on a
consolidated basis for the four fiscal-quarter period most recently ended to
(ii) Fixed Charges of the Borrower and its Subsidiaries determined on a
consolidated basis for such four-quarter period, to be less than 1.50 to 1.0 at
the end of each fiscal quarter.


(e)           Ratio of Unencumbered NOI to Unsecured Interest Expense.  The
Borrower shall not permit the ratio of (i) Unencumbered NOI of the Borrower and
its Subsidiaries determined on a consolidated basis to (ii) Interest Expense on
Indebtedness (other than Secured Indebtedness) of the Borrower and its
Subsidiaries determined on a consolidated basis, for any fiscal quarter to be
less than 1.75 to 1.00 for such fiscal quarter.


(f)           [Intentionally Omitted].
 
 
(g)           [Intentionally Omitted].


(h)           Distributions.  If any Event of Default specified in Section
11.1.(a) exists, the Borrower shall not, and shall not permit any Subsidiary to,
declare or make any Restricted Payment other than cash distributions to its
shareholders during any fiscal year in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 8.12. and to avoid payment for any federal income taxes or federal
excise taxes imposed under Sections 857(b)(1), 857(b)(3), and 4981 of the
Internal Revenue Code.  If an Event of Default specified in Section 11.1.(e) or
Section 11.1.(f) exists, or if as a result of the occurrence of any other Event
of Default the Obligations have been accelerated, the Borrower shall not, and
shall not permit any Subsidiary to, make any Restricted Payments to any Person
whatsoever other than to the Borrower or any Subsidiary.


(i)           Investments Generally. The Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:


(i)           Investments in cash, Cash Equivalents or institutional money
market funds organized under the laws of the United States of America or any
state thereof that invest solely in Cash Equivalents;
 
 
52

--------------------------------------------------------------------------------

 
 


(ii)           (x) trade credit extended on usual and customary terms in the
ordinary course of business, and (y) advances to employees for moving,
relocation and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business;


(iii)           Investments (x) in (1) the Borrower or (2) Subsidiaries
disclosed on Part I of Schedule 7.1.(b) or otherwise hereafter formed or
acquired in compliance with this Agreement and (y) by the Borrower or its
Subsidiaries in assets that constitute a business, division or operating unit
not prohibited by Section 10.1.(j) or Section 10.5.;


(iv)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case (x) immediately prior to such Investment, and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (y) if such Subsidiary is (or immediately after giving effect to
such Investment would be) required to be a party to the Guaranty, the terms and
conditions set forth in Section 8.14. are satisfied;


(v)           Guarantees by a Subsidiary of the Indebtedness of the Borrower or
any other Subsidiary and Guarantees by the Borrower of the Indebtedness of any
Subsidiary, in each case, so long any such Guarantee is not prohibited by the
terms of this Agreement; and


(vi)           other Investments subject to the immediately following
subsection (j).


(j)           Limitations on Certain Investments.  The Borrower shall not, and
shall not permit any Subsidiary to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of such
Persons to exceed the following percentages:


(i)           unimproved real estate, such that the aggregate value of all such
unimproved real estate, calculated on the basis of the lower of cost or market
value, exceeds 10.0% of Gross Asset Value at any time (a Property that is a
Development Property shall not be considered to be unimproved real estate for
purposes of this clause);


(ii)           (x) Equity Interests in Persons (other than Subsidiaries,
Unconsolidated Affiliates and Persons that are REITs), calculated on the basis
of the lower of cost or market, and (y) Indebtedness secured by Mortgages in
favor of the Borrower or any Subsidiary, based on book value and determined on a
consolidated basis, such that the aggregate value of such Equity Interests and
Indebtedness exceeds 20.0% of Gross Asset Value;


(iii)           Investments in Unconsolidated Affiliates, such that the
aggregate value of such Investments exceeds 35.0% of Gross Asset Value, with the
“value” of any such Investment in an Unconsolidated Affiliate to be determined
with respect to the Borrower’s Ownership Share of such Unconsolidated Affiliate;
and
 
 
 
53

--------------------------------------------------------------------------------

 


(iv)           other commercial real estate not developed for use as storage
facilities, such that the aggregate book value of such commercial real estate
exceeds 15.0% of Gross Asset Value.


(k)           Development Limits.  The Borrower shall not permit the aggregate
amount of the Total Budgeted Cost with respect to all Development Properties of
the Borrower, its Subsidiaries and all of the Borrower’s Unconsolidated
Affiliates to exceed 15.0% of Gross Asset Value at any time.  For purposes of
this subsection, the Total Budgeted Cost with respect to any Development
Property owned by an Unconsolidated Affiliate of the Borrower shall equal the
greater of (i) the product of (x) the Borrower’s Ownership Share in such
Unconsolidated Affiliate and (y) the Total Budgeted Cost for such Development
Property or (ii) the recourse obligations of the Borrower and its Subsidiaries
relating to the Indebtedness of such Unconsolidated Affiliate.


(l)           [Intentionally Omitted].


(m)           Gross Assets Value of Non-Guarantors.  The Borrower shall not
permit Gross Asset Value determined with respect to the Non-Guarantor Entities
described in clause (a) of the definition thereof obligated in respect of any
Indebtedness other than Nonrecourse Indebtedness to exceed 25.0% of the Gross
Asset Value of the Borrower and its Subsidiaries.


 
Section 10.2.  Indebtedness.

 
The Borrower will not, and will not permit any other Loan Party or any other
Subsidiary to, incur, assume or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately after incurring, assuming
or otherwise becoming obligated in respect of such Indebtedness, a Default or
Event of Default would exist, including without limitation, a Default or Event
of Default resulting from a violation of any of the covenants contained in
Section 10.1. determined after giving pro forma effect thereto.


 
Section 10.3.  [Intentionally Omitted].

 
 
Section 10.4.  Restrictions on Intercompany Transfers.

 
The Borrower shall not, and shall not permit any Subsidiary either (a) having
assets whose book value is in excess of 5% of Gross Asset Value (other than an
Excluded Subsidiary) or (b) owning any Eligible Property, to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
to:  (i) pay dividends or make any other distribution on any Equity Interests
issued by such Subsidiary and owned by the Borrower or any other Subsidiary;
(ii) pay any Indebtedness owed to the Borrower or any other Subsidiary;
(iii) make loans or advances to the Borrower or any other Subsidiary; or
(iv) transfer any of its property or assets to the Borrower or any other
Subsidiary; except for (A) any encumbrances and restrictions described in
clauses (i) through (iv) of this Section that are set forth in (t) this
Agreement or any other Loan Document, (u) Schedule 10.4., (v) the Credit
Agreement, (w) any agreements relating to the sale of all or any substantial
part of the Equity Interests or assets of a Subsidiary pending such sale, so
long as such encumbrances and restrictions apply only to the Equity Interests or
assets subject to such sale, (x)  any agreement (A) evidencing Unsecured
Indebtedness that the Borrower, any Subsidiary or any other Loan Party may
create, incur, assume or permit or suffer to exist under Section 10.2., and (B)
containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, the encumbrances and
 
 
54

--------------------------------------------------------------------------------

 
 
restrictions set forth in Section 10.1.(h) and Section 10.5. of this Agreement
and Section 13 of the Guaranty, (y) any agreement evidencing Secured
Indebtedness described on Schedule 7.1.(g) and any Refinancing Indebtedness in
respect of such Indebtedness so long as such modification, replacement, renewal,
extension or refinancing does not expand the scope of such encumbrances or
restrictions, or (z) any agreement in effect at the time any Subsidiary becomes
a Subsidiary of the Borrower or at the time the Borrower or any Subsidiary
acquires a Property, including an agreement evidencing Indebtedness, so long as
such agreement was not entered into in contemplation of such Person becoming a
Subsidiary or the acquisition of such Property and such agreement applies only
to such Subsidiary and its assets or such Property and, with respect to any such
agreement evidencing Indebtedness, any agreement evidencing Refinancing
Indebtedness in respect of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
encumbrances or restrictions, or (B) any restriction described in clause (iv)
set forth in any agreement entered into in the ordinary course of business by
the Borrower or any Subsidiary that contain customary provisions restricting
assignment of such agreement.


 
Section 10.5.  Merger, Consolidation, Sales of Assets, Acquisitions and Other
Arrangements.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of (“Transfer”), in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; or (d) acquire (whether by purchase, acquisition of Equity Interests
of a Person, or as a result of a merger or consolidation) a Substantial Amount
of the assets of, or make an Investment of a Substantial Amount in, any other
Person; provided, however, that:


(i)           the Borrower and its Subsidiaries may lease and sublease its
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business;


(ii)           any of the actions described in the immediately preceding
clauses (a) through (c) may be taken with respect to any Subsidiary or other
Loan Party (other than the Borrower), so long as immediately prior to the taking
of such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;


(iii)           the Borrower may enter into a transaction of merger with respect
to which it is the survivor, so long as immediately prior to the taking of such
action, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence and the Borrower shall be in pro
forma compliance with the financial covenants contained in Section 10.1.;
 
 
 
55

--------------------------------------------------------------------------------

 


(iv)           the Borrower, any other Loan Party and any other Subsidiary may,
directly or indirectly, (A) acquire (whether by purchase, acquisition of Equity
Interests of a Person, or as a result of a merger or consolidation) a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person and (B) Transfer, in one transaction or a series of
transactions, a Substantial Amount of its business or assets to any other
Person, so long as, in each case, immediately prior thereto, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, and the Borrower shall be in pro forma compliance with
the financial covenants contained in Section 10.1., and in the case of a
consolidation or merger involving the Borrower, the Borrower shall be the
survivor thereof; and


(v)           the Borrower may Transfer assets to any Subsidiary, and any
Subsidiary may Transfer assets to the Borrower or any other Subsidiary.


 
Section 10.6.  Plans.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.


 
Section 10.7.  Fiscal Year.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.


 
Section 10.8.  Modifications of Organizational Documents; Material Contracts.

 
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles of
incorporation, by-laws, partnership agreement or other similar organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.  The Borrower shall
not, and shall not permit any other Loan Party or any other Subsidiary to, enter
into any amendment or modification to any Material Contract that could
reasonably be expected to have a Material Adverse Effect or default in the
performance of any obligations of such Person in any Material Contract or permit
any Material Contract to be canceled or terminated prior to its stated maturity.


 
Section 10.9.  Transactions with Affiliates.

 
Except for transactions described on Schedule 10.9., the Borrower shall not, and
shall not permit any Subsidiary to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower or with any
director, officer or employee of any Subsidiary, except (a) transactions between
or among any of the Borrower, the Guarantors or Wholly Owned Subsidiaries, and
(b) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower or any of its Subsidiaries and upon
fair and reasonable terms and are no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.
 
 
 
56

--------------------------------------------------------------------------------

 


Article XI. Default
 
 
Section 11.1.  Events of Default.

 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)           Default in Payment.  The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) the principal of any Loan or (ii) any
interest on any of the Loans, or any of the other payment Obligations owing by
the Borrower under this Agreement or any other Loan Document, or any other Loan
Party shall fail to pay when due any payment obligation owing by such Loan Party
under any Loan Document to which it is a party, and solely in the case of this
clause (ii) such failure shall continue for a period of 5 Business Days.


(b)           Default in Performance. The Borrower or any other Loan Party shall
fail to perform or observe any term, covenant, condition or agreement contained
(i) in Section 10.1. or (ii) elsewhere in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
solely in the case of this clause (ii) such failure shall continue for a period
of 30 calendar days after the earlier of (x) the date upon which the Borrower
obtains knowledge of such failure or (y) the date upon which the Borrower has
received written notice of such failure from the Agent;


(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished
by, or at the direction of, the Borrower or any other Loan Party to the Agent or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made.


(d)           Indebtedness Cross-Default.


(i)
The Borrower or any Subsidiary shall fail to pay when due and payable the
principal of, or interest on, any Indebtedness (other than the Loans) having an
aggregate outstanding principal amount of $50,000,000 or more (“Material
Indebtedness”) and such failure shall continue beyond any applicable cure
periods; or



(ii)
(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof;

 

 
 
57

--------------------------------------------------------------------------------

 
(iii)
Any other event shall have occurred and be continuing (including the expiration
of any applicable cure periods) which permits any holder or holders of any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount of $50,000,000 or more (“Other Material Indebtedness”), any trustee or
agent acting on behalf of such holder or holders or any other Person, to
accelerate the maturity of Other Material Indebtedness or require any Other
Material Indebtedness to be prepaid or repurchased prior to its stated maturity;
or



(iv)
An Event of Default under and as defined in the Credit Agreement shall occur.



Notwithstanding the foregoing subsection (d), with respect to Nonrecourse
Indebtedness, this subsection (d) shall apply only to Nonrecourse Indebtedness
having an outstanding aggregate principal balance of $50,000,000 or more.


(e)           Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any other Material Subsidiary shall:  (i) commence a voluntary case
under the Bankruptcy Code of 1978, as amended or other federal bankruptcy laws
(as now or hereafter in effect); (ii) file a petition seeking to take advantage
of any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.


(f)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any other
Material Subsidiary in any court of competent jurisdiction seeking:  (i) relief
under the Bankruptcy Code of 1978, as amended or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the relief requested in such case or proceeding (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.
 
 
58

--------------------------------------------------------------------------------

 

 
(g)           Revocation of Loan Documents.  The Borrower or any other Loan
Party shall (or shall attempt to) disavow, revoke or terminate any Loan Document
to which it is a party (other than terminations made in accordance with the
terms of this Agreement and the other Loan Documents) or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document.


(h)           Judgment.   A judgment or order for the payment of money shall be
entered against the Borrower or any Subsidiary, by any court or other tribunal
and (i) such judgment or order shall continue for a period of 30 days without
being paid stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount for which insurance has not been acknowledged in
writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such judgments or orders entered against the Borrower and its Subsidiaries,
$100,000,000 or (B) such judgment or order could reasonably be expected to have
a Material Adverse Effect.


(i)           Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower or any Subsidiary,
which exceeds, individually or together with all other such warrants, writs,
executions and processes, $100,000,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of 30 days.


(j)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $2,500,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $2,500,000.


(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents;


(l)           Change of Control.  A Change of Control shall occur.
 
 
59

--------------------------------------------------------------------------------

 
 


 
Section 11.2.  Remedies Upon Event of Default.

 
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)           Acceleration; Termination of Facilities.


                        (i)
Automatic.  Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, and (B)  all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower.



                        (ii)
Optional.  If any other Event of Default shall exist, the Agent may, and at the
direction of the Requisite Lenders shall declare (A) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, and (B) 
all of the other Obligations, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower.



(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.


(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.


(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the of the business operations of
the Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.


 
Section 11.3.  [Intentionally Omitted].

 
 
Section 11.4.  Marshaling; Payments Set Aside.

 
Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations.  To the extent that any Loan Party makes a
payment or payments to the Agent and/or any Lender, or the Agent and/or any
Lender enforce their security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
 
Section 11.5.  Allocation of Proceeds.

 
If an Event of Default exists, all payments received by the Agent under any of
the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:


(a)           amounts due to the Agent and the Lenders in respect of Fees and
expenses due under Section 13.2.;


(b)           [intentionally omitted];


(c)           payments of interest on all of the Loans, to be applied for the
ratable benefit of the Lenders, in such order as the Lenders may determine in
their sole discretion;


(d)           [intentionally omitted];


(e)           payments of principal of the Loans to be applied for the ratable
benefit of the Lenders;


(f)           [intentionally omitted];


(g)           amounts due to the Agent and the Lenders pursuant to
Sections 12.7. and 13.9.;


(h)           payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders; and


(i)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.


 
Section 11.6.  [Intentionally Omitted].

 
 
Section 11.7.  Performance by Agent.

 
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein.  In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to
 
 
61

--------------------------------------------------------------------------------

 
 
the Agent, together with interest thereon at the applicable Post-Default Rate
from the date of such expenditure until paid.  Notwithstanding the foregoing,
neither the Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.


 
Section 11.8.  Rights Cumulative.

 
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable
Law.  In exercising their respective rights and remedies the Agent and the
Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.


Article XII. The Agent
 
 
Section 12.1.  Authorization and Action.

 
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.
 
 
 
62

--------------------------------------------------------------------------------

 


 
Section 12.2.  Agent’s Reliance, Etc.

 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a nonappealable judgment.  Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, or any other instrument or document furnished pursuant thereto;
and (f) shall incur no liability under or in respect of this Agreement or any
other Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties.


 
Section 12.3.  Notice of Defaults.

 
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.


 
Section 12.4.  Wells Fargo as Lender.

 
Wells Fargo, as a “Lender”, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity.  Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any
 
 
63

--------------------------------------------------------------------------------

 
 
duty to account therefor to the other Lenders.  Further, the Agent and any
affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement and otherwise without having to account for
the same to the other Lenders.


 
Section 12.5.  Approvals of Lenders.

 
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect
thereof.  Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication.  Except
as otherwise expressly provided in this Agreement, unless a Lender shall give
written notice to the Agent that it specifically objects to the recommendation
or determination of the Agent (together with a written explanation of the
reasons behind such objection) within the applicable time period for reply, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination (other than in respect of any consent required
under the second sentence of Section 13.6.).


 
Section 12.6.  Lender Credit Decision, Etc.

 
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person  to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, shall be
deemed to constitute any such representation or warranty by the Agent to any
Lender.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees and agents, and based on the
financial statements of the Borrower, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrower, the Loan Parties, the Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transaction
contemplated hereby.  Each Lender also acknowledges that it will, independently
and without reliance upon the Agent, any other Lender or counsel to the Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  Except for notices, reports
 
 
64

--------------------------------------------------------------------------------

 
 
and other documents and information expressly required to be furnished to the
Lenders by the Agent under this Agreement or any of the other Loan Documents,
the Agent shall have no duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other Affiliates.  Each Lender acknowledges that the Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Agent and is not acting as counsel to such Lender.


 
Section 12.7.  Indemnification of Agent.

 
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Credit Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Agent (in its capacity as Agent but not as a “Lender”) in any way relating
to or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Agent’s gross negligence or willful misconduct or if the Agent fails to
follow the written direction of the Requisite Lenders unless such failure is
pursuant to the advice of counsel of which the Lenders have received
notice.  Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, administration, or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent and/or the Lenders arising under any
Environmental Laws.  Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Agent notwithstanding any claim
or assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
 
 
65

--------------------------------------------------------------------------------

 
 


 
Section 12.8.  Successor Agent.

 
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  In the event of a
material breach of its duties hereunder, the Agent may be removed as Agent under
the Loan Documents at any time by all Lenders (other than the Lender then acting
as Agent) and the Borrower upon 30-day’s prior notice.  Upon any such
resignation or removal, the Requisite Lenders (which, in the case of the removal
of the Agent as provided in the immediately preceding sentence, shall be
determined without regard to the Commitment of the Lender then acting as Agent)
shall have the right to appoint a successor Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
as a successor Agent).  If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Agent’s giving of notice of
resignation or the Lenders’ removal of the resigning Agent, then the resigning
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least
$10,000,000,000.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents.  After any Agent’s resignation or removal hereunder as
Agent, the provisions of this Article XII. shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under the Loan Documents.


 
Section 12.9.  Titled Agents.

 
Each of the Lead Arranger and any other Person awarded a similar title (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.


 
Section 12.10.  Approvals and Other Actions by Lenders.

 
(a)           Requisite Lenders.  Each of the following shall require the
approval of, or may be taken at the request of, the Requisite Lenders:


(i)           Acceleration of the Obligations upon the occurrence of an Event of
Default as provided in Section 11.2.(a)(ii);
 
 
66

--------------------------------------------------------------------------------

 
 


(ii)           Approving of a replacement Agent as provided in Section 12.8.;


(iii)           Except as specifically provided otherwise in Section 13.6., any
consent or approval regarding, any waiver of the performance or observance by
the Borrower of and the waiver of the continuance of any Default or Event of
Default in respect of, any term of this Agreement or any other Loan Document.


(b)           All Lenders.  Each of the following shall require the approval of,
or may be taken only at the request of, all of the Lenders:


(i)           [Intentionally Omitted];


(ii)           Consenting to extensions of the Termination Date;


(iii)           Removing the Agent for good cause as provided in Section 12.8.;


(iv)           Consenting to the assignment by the Borrower to another Person of
the Borrower’s rights and obligations under this Agreement as provided in
Section 13.5.(a); and


(v)           Any consent or approval regarding, any waiver of the performance
or observance by the Borrower of and the waiver of the continuance of any
Default or Event of Default in respect of, any term of this Agreement or any
other Loan Document described in Section 13.6.(a) through (j).


(c)           Conflict with Terms of Loan Documents.  To the extent any
provision of this Section conflicts with any other provision of this Agreement,
including without limitation, Section 13.6., or any other Loan Document, such
other provision shall control.


Article XIII. Miscellaneous
 
 
Section 13.1.  Notices.

 
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:


If to the Borrower:


Public Storage
701 Western Avenue
Glendale, California  91201-2349
Attention:  Chief Financial Officer
Telecopy Number:                                (818) 244-9267
Telephone Number:                              (818) 244-8080
 
 
67

--------------------------------------------------------------------------------

 
 


If to the Agent:


Wells Fargo Bank, National Association
1000 Lakes Drive, Suite 250
West Covina, California  91790
Attention: Catherine Abe
Telecopy Number:                                (626) 919-2909
Telephone Number:                              (626) 919-6628


If to a Lender:


To such Lender’s address or telecopy number, as applicable, set forth in the
applicable Administrative Questionnaire or Assignment and Acceptance Agreement.


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered.  Notwithstanding the immediately preceding sentence,
all notices or communications to the Agent or any Lender under Article II. shall
be effective only when actually received.  Neither the Agent nor any Lender
shall incur any liability to the Borrower (nor shall the Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder.


 
Section 13.2.  Expenses.

 
The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution and delivery of, and any amendment, supplement or
modification to, any of the Loan Documents (including reasonable due diligence
expense and reasonable travel expenses related to closing), and the arrangement,
underwriting, syndication, consummation and administration of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent (but excluding any cost of in-house counsel), (b) to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the reasonable allocated cost of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and
 
 
68

--------------------------------------------------------------------------------

 
 
(d) to the extent not already covered by any of the preceding subsections, to
pay the reasonable fees and disbursements of counsel to the Agent and any Lender
incurred in connection with the representation of the Agent or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 11.1.(e) or 11.1.(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.


 
Section 13.3.  Setoff.

 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or a Participant subject to receipt of the
prior written consent of the Agent exercised  in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
obligations shall be contingent or unmatured.  Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Agent for further application in accordance with the provisions of Section 3.10.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agent and the
Lenders and (y) such Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.


 
Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 
(a)           [Intentionally Omitted].


(b)           EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT
THE FEDERAL DISTRICT COURTS OF THE SOUTHERN DISTRICT OF NEW YORK AND THE STATE
COURTS OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
 
 
69

--------------------------------------------------------------------------------

 
 
THEREFROM.  THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF
ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.


 
Section 13.5.  Successors and Assigns.

 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, and the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement or as of the other Loan Documents
without the prior written consent of all Lenders (and any such assignment or
other transfer to which all of the Lenders have not so consented shall be null
and void).


(b)           Any Lender may make, carry or transfer Loans at, to or for the
account of, any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.


(c)           Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in the
Obligations owing to such Lender; provided, however, any such participating
interest must be for a constant and not a varying percentage interest.  Except
as otherwise provided in Section 13.3., no Participant shall have any rights or
benefits under this Agreement or any other Loan Document.  In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i)  extend the date fixed for the payment of principal of
or interest on the Loans or portions thereof owing to such Lender, (ii) reduce
 
 
70

--------------------------------------------------------------------------------

 
 
the amount of any such payment of principal, (iii) reduce the rate at which
interest is payable thereon or (iv) release any Guarantor from its obligations
under the Guaranty, except as permitted under Section 8.14.(d).  An assignment
or other transfer which is not permitted by subsection (d) or (f) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).  The
selling Lender shall notify the Agent and the Borrower of the sale of any
participation hereunder and the terms thereof.


(d)           Any Lender may with the prior written consent of the Agent and,
subject to the immediately following clause (i), the Borrower assign to one or
more Eligible Assignees (each an “Assignee”) all or a portion of its Loan and
its other rights and obligations under this Agreement and the Notes; provided,
however, (i) so long as no Default or Event of Default shall exist, the Borrower
shall have consented to such assignment (which consent, in each case, shall not
be unreasonably withheld (it being agreed that the Borrower’s withholding of
consent to an assignment which would result in the Borrower having to pay
amounts under Section 3.11. shall be deemed to be reasonable)); (ii) no such
consent by the Borrower shall be required in the case of any assignment to
another Lender or any affiliate of such Lender or another Lender; (iii) no such
consent by the Agent shall be required in the case of any assignment by a Lender
to any affiliate of such Lender; (iv) any partial assignment shall be in an
amount at least equal to $10,000,000 and after giving effect to such assignment
the assigning Lender holds a Loan and/or a Note having an outstanding principal
balance of at least $10,000,000; and (v) each such assignment shall be effected
by means of an Assignment and Acceptance Agreement.  Upon execution and delivery
of such instrument and payment by such Assignee to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be deemed to be a Lender party to this
Agreement as of the effective date of the Assignment and Acceptance Agreement
and shall have all the rights and obligations of a Lender as set forth in such
Assignment and Acceptance Agreement, and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required.  Upon the consummation of any
assignment pursuant to this subsection, the transferor Lender, the Agent and the
Borrower shall make appropriate arrangements so that new Notes are issued to the
Assignee and such transferor Lender, as appropriate.  In connection with any
such assignment, the transferor Lender shall pay to the Agent an administrative
fee for processing such assignment in the amount of $4,500.


(e)           The Agent shall maintain a copy of each Assignment and Acceptance
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the principal amount of the Loan
owing to each Lender from time to time (the “Register”).  The Agent shall give
each Lender and the Borrower notice of the assignment by any Lender of its
rights as contemplated by this Section.  The Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement and the other Loan Documents.  The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent.  Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning
Lender, together with each Note subject to such assignment, the Agent shall, if
such Assignment and Acceptance Agreement has been completed and if the Agent
receives the processing and recording fee described in subsection (d) above,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.
 
 
 
71

--------------------------------------------------------------------------------

 


(f)           [Intentionally Omitted.]


(g)           In addition to the assignments and participations permitted under
the foregoing provisions of this Section, any Lender may assign and pledge all
or any portion of its Loan and its Note to any Federal Reserve Bank as
collateral security.  No such assignment shall release the assigning Lender from
its obligations hereunder.


(h)           A Lender may furnish any information concerning the Borrower, any
other Loan Party or any of their respective Subsidiaries in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 13.8.


(i)           Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.


(j)           Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, its Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.


(k)           Notwithstanding anything to the contrary contained herein, any
Lender (for purposes of this subsection, a “Granting Lender”) may grant to a
special purpose funding vehicle organized under the laws of the United States of
America or any state thereof and affiliated or sponsored by such Granting Lender
or one of its affiliates (for the purposes of this subsection, an “SPC”) the
option to make, on behalf of such Granting Lender, all or a portion of the Loan
which such Granting Lender is obligated or permitted to make (a “Funding
Obligation”) hereunder, such option to be exercisable in the sole discretion of
the SPC, provided, however, that
 
(i)           such Granting Lender’s obligations under this Agreement and the
Loan Documents shall remain unchanged, including without limitation the
indemnification obligations of the Granting Lender pursuant to Section 12.7.
hereof;
 
(ii)           such Granting Lender shall remain solely responsible to the other
parties hereto for the performance of all Funding Obligations;
 
(iii)           the Borrower, the Lenders and the Agent shall continue to deal
solely and directly with such Granting Lender in connection with such Granting
Lender’s rights and obligations under this Agreement, and the Agent shall
continue to deal solely and directly with the Granting Lender as agent for the
SPC with respect to distribution of payment of principal, interest and fees,
Notices of Conversion and Continuation and all other matters;
 
 
72

--------------------------------------------------------------------------------

 
 
 
(iv)           such Granting Lender shall retain the sole right to enforce the
obligations of the Borrower relating to its Loan and its Note and to approve any
amendment, modification, or waiver of any provisions of this Agreement;
 
(v)           the granting of such option shall not constitute an assignment to
or participation of such SPC of or in the Granting Lender’s Commitment and
Obligations owing thereto;
 
(vi)           such SPC shall not become a Lender nor acquire any rights
hereunder as a result of the granting of such option;
 
(vii)           such SPC shall not become obligated or committed to make a Loan
as a result of the granting of such option;
 
(viii)           if such SPC elects not to exercise such option or otherwise
fails to make all or any part of any Loan, the Granting Lender shall retain its
Funding Obligation and be obligated to make the entire Loan or any portion of
such Loan not made by such SPC;
 
(ix)           a Loan made by an SPC hereunder shall be deemed to satisfy the
Funding Obligation and utilize the Commitment of the Granting Lender as if, and
to the same extent, such Loan were made by such Granting Lender;
 
(x)           Each party hereto agrees that no SPC shall be liable for any
indemnity or payment under this Agreement for which a Granting Lender would
otherwise be liable so long as, and to the extent, such Loan is made by such
Granting Lender; and
 
(xi)           Each party hereto agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding commercial paper or
other senior indebtedness of any SPC, it will not institute against, or join any
other person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof.


 
Section 13.6.  Amendments.

 
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or in any Loan Document to be
given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document (other than any fee letter solely between the Borrower and
the Agent) may be amended, and the performance or observance by the Borrower,
any other Loan Party or any other Subsidiary of any terms of this Agreement or
such other Loan Document (other than any fee letter solely between the Borrower
and the Agent) or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto).  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders (or the Agent at the written direction of the Lenders), do any of the
following: (a) subject the Lenders to any additional obligations; (b) reduce the
principal of, or interest rates that have accrued or that will be charged on the
outstanding principal amount of, any Loans or other Obligations; (c) reduce the
amount of any Fees payable to the Lenders hereunder; (d) postpone any date fixed
for any payment of any principal of, interest on, or Fees with respect to, any
Loans or any other Obligations; (e) change the Credit Percentages (excluding any
change as a result of an assignment of all or any portion of its Loan permitted
under Section 13.5.(d); (f) modify the definition of “Termination Date”;
(g) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section; (h) modify the definition of the term “Requisite
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any
 
 
73

--------------------------------------------------------------------------------

 
 
determinations or waive any rights hereunder or to modify any provision hereof;
(i) release any Guarantor from its obligations under the Guaranty (except for
releases permitted under Section 8.14.(d)); and (j) waive a Default or Event of
Default under Section 11.1.(a).  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder except that (x) the Commitment of any
Defaulting Lender may not be increased, reinstated or extended without the
written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
written consent of such Defaulting Lender.  No amendment, waiver or consent
unless in writing and signed by the Agent, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the Agent
under this Agreement or any of the other Loan Documents.  No waiver shall extend
to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.  No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.  Notwithstanding anything to the
contrary in this Section 13.6. the Agent shall be authorized, on behalf of the
Lenders, to waive the imposition of late fees in Section 2.9. up to a maximum of
3 times per year.


 
Section 13.7.  Nonliability of Agent and Lenders.

 
The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Borrower, any Subsidiary or any other Loan Party.  Neither the
Agent nor any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.
 
 
74

--------------------------------------------------------------------------------

 
 


 
Section 13.8.  Confidentiality.

 
Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates, agents or advisors (provided any such affiliate, agent or advisor
shall agree to keep such information confidential in accordance with the terms
of this Section); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Loan or participations therein as permitted hereunder (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Agent’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) if an Event of Default exists, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; and (f) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.


 
Section 13.9.  Indemnification.

 
(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, any affiliate of the Agent and each of the Lenders and their
respective affiliates, parents, directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Sections 3.11. or 5.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; or (ix) any
violation or non-compliance by the Borrower or any Subsidiary of any Applicable
Law (including any
 
 
75

--------------------------------------------------------------------------------

 
 
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify an
Indemnified Party under this Section in respect of any loss, cost, claim,
damage, liability, deficiency, judgment or expense to the extent that such loss,
cost, claim, damage, liability, deficiency, judgment or expense resulted from
the gross negligence or willful misconduct of such Indemnified Party as
determined by a court of competent jurisdiction in final, non-appealable
judgment.


(b)           The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.


(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.


(d)           All out-of-pocket fees and expenses of, and all amounts required
to be paid to third-persons by, an Indemnified Party in connection with this
Agreement or any of the other Loan Documents shall be advanced by the Borrower
at the request of such Indemnified Party notwithstanding any claim or assertion
by the Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnified
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnified Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).
 
 
76

--------------------------------------------------------------------------------

 
 
(f)           If and to the extent that the obligations of the Borrower
hereunder are unenforceable for any reason, the Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.


(g)           The Borrower’s obligations hereunder shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.


 
Section 13.10.  Termination; Survival.

 
At such time as all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full, this
Agreement shall terminate. The indemnities to which the Agent and the Lenders
are entitled under the provisions of Sections 3.11., 5.1., 5.4., 12.7., 13.2.
and 13.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4., shall continue in full force and
effect and shall protect the Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.


 
Section 13.11.  Severability of Provisions.

 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.


 
Section 13.12.  GOVERNING LAW.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


 
Section 13.13.  Counterparts.

 
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
 
 
 
77

--------------------------------------------------------------------------------

 
 
 
 
Section 13.14.  Obligations with Respect to Loan Parties.

 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.


 
Section 13.15.  Marshaling; Payments Set Aside.

 
Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations.  To the extent that any Loan Party makes a
payment or payments to the Agent and/or any Lender, or the Agent and/or any
Lender enforce their security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


 
Section 13.16.  Independence of Covenants.

 
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


 
Section 13.17.  Limitation of Liability.

 
Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.


 
Section 13.18.  Entire Agreement.

 
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.
 
 
78

--------------------------------------------------------------------------------

 
 
 
 
Section 13.19.  Construction.

 
The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.


 
Section 13.20.  Electronic Document Delivery.

 
(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Agent and each Lender have
access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Agent or the
Borrower) provided that (A) the foregoing shall not apply to notices to any
Lender or the Agent pursuant to Article II. and (B) the Lender has not notified
the Agent or Borrower that it cannot or does not want to receive electronic
communications.  The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic delivery
pursuant to procedures approved by it for all or particular notices or
communications.  Documents or notices delivered electronically shall be deemed
to have been delivered twenty-four (24) hours after the date and time on which
the Agent or Borrower posts such documents or the documents become available on
a commercial website and the Agent or Borrower notifies each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as
of  9:00 a.m. on the opening of business on the next business day for the
recipient.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 9.3. to the Agent and shall deliver paper copies of any documents to
the Agent or to any Lender that requests such paper copies until a written
request to cease delivering paper copies is given by the Agent or such
Lender.  Except for the certificates required by Section 9.3., the Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.


(b)           The Borrower agrees that the Agent may make any material delivered
by the Borrower to the Agent, as well as any amendments, waivers, consents, and
other written information, documents, instruments and other materials relating
to the Borrower, any of its Subsidiaries, or any other materials or matters
relating to this Agreement, the Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on an electronic delivery system (which may be provided by the
Agent, an affiliate of the Agent, or any Person that is not an affiliate of the
Agent), such as IntraLinks, or a substantially similar
 
 
79

--------------------------------------------------------------------------------

 
 
electronic system (the “Platform”).  The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its affiliates warrants the accuracy, completeness,
timeliness, sufficiency, or sequencing of the Communications posted on the
Platform.  The Agent and its affiliates expressly disclaim with respect to the
Platform any liability for errors in transmission, incorrect or incomplete
downloading, delays in posting or delivery, or problems accessing the
Communications posted on the Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with the
Platform.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its affiliates in connection with
the Platform.


(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Agent in writing of such Lender's
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that the Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.


 
Section 13.21.  Patriot Act.

 
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, the
Lender hereunder may from time to time request, and the Borrower shall provide
to the Lender, the Borrower’s name, address, tax identification number and/or
such other identification information as shall be necessary for the Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.




[Signatures on Following Pages]

 
80

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.


BORROWER:


PUBLIC STORAGE




By:  /s/ John Reyes                                                      
     Name:  John Reyes
     Title:    Senior Vice President and Chief
                  Financial Officer














































[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Public Storage]




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Agent and as a Lender





By:  /s/ Catherine
Abe                                                                           
     Name:  Catherine Abe
     Title:     Senior Vice President






 

